Exhibit 10.1

 

PURCHASE AGREEMENT

 

THIS PURCHASE AGREEMENT (this “Agreement”), dated as of the 15th day of March,
2013, is by and among Computer Vision Systems Laboratories, Corp., a Florida
corporation (the “Company”), The Longaberger Company, an Ohio corporation
(“TLC”), TMRCL Holding Company, an Ohio limited liability company, TMRCL Holding
LLC, an Ohio limited liability company, and The Longaberger Company Canada, a
Nova Scotia corporation (individually, a “TLC Subsidiary” and collectively, the
“TLC Subsidiaries”). Tamala L. Longaberger (“T. Longaberger”) and Tamala L.
Longaberger as trustee under The Tamala L. Longaberger Revocable Trust (the
“Shareholder”) as evidenced by that certain Trust Agreement dated July 7, 1998,
and amended January 11, 2010 (the Company, TLC, TLC Subsidiaries, T. Longaberger
and the Shareholder sometimes collectively are referred to as the “Parties” and
sometimes individually referred to as a “Party”).

 

RECITALS

 

A.                                    TLC has authorized, issued and outstanding
2,500 Class A shares and 2,500 Class B shares of no par value, common stock (the
“Longaberger Stock”).

 

B.                                    The Shareholder owns 1254 shares of
Class A and 313 shares of Class B Longaberger Stock (collectively, the “TLC
Shares”), and the Company desires to purchase the TLC Shares from Shareholder.

 

C.                                    The Company currently is authorized to
issue 490,000,000 shares of common stock $0.0001 par value per share (“Common
Stock).

 

D.                                    The Shareholder desires to sell all of the
TLC Shares to the Company, in consideration for the issuance and sale by the
Company of a convertible subordinated unsecured promissory note in the original
principal amount of $6,500,000 in the form attached hereto as Exhibit A (the
“Note”) with the original principal amount of the Note being convertible, as set
forth in the Note, into 32,500,000 shares of the Company’s Common Stock (the
“CVSL Shares”).

 

E.                                     The Parties desire to set forth in this
Agreement certain representations, warranties and covenants made as inducements
to the consummation of the Transactions (as defined below), all as more fully
set forth herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and the respective covenants
and agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties, intending
to be legally bound, hereby covenant and agree as follows:

 

1

--------------------------------------------------------------------------------


 

ARTICLE I
DEFINITIONS AND CONSTRUCTION

 

1.1                               Defined Terms.  In addition to terms defined
elsewhere in this Agreement, the following terms shall have the meanings
assigned to them herein, unless the context otherwise indicates, both for
purposes of this Agreement and all Exhibits and Schedules referenced herein:

 

“Action” means any action, complaint, summons, citation, notice, directive,
order, suit, proceeding, actual or potential claim, arbitration, litigation,
audit, judgment, letter, inquiry, investigation or other communication from or
threatened from any Person or Governmental Entity (whether federal, state or
local of United States or foreign origin).

 

“Affiliate” means, as to a Person, any other Person controlling, controlled by
or under common control with such first Person.  As used in this definition, the
term “control” shall mean the power, directly or indirectly, to vote more than
50% of the outstanding voting equity of an entity or the right, directly or
indirectly, to designate a majority of the directors of a Person (in the case of
a corporation) or the Persons exercising similar functions (in the case of an
unincorporated Person).

 

“Affordable Care Act” is defined in Section 3.19(h).

 

“Ancillary Document” means any writing, certificate, exhibit, schedule, transfer
document, statement, list, report, instrument, agreement or other document
furnished or delivered in connection with this Agreement.

 

“Applicable Date” is defined in Section 4.9.

 

“Applicable Survival Period” is defined in Section 9.1(d).

 

“Articles” is defined in Section 4.3.

 

“Assets” means all of the properties, assets, rights, claims, leasehold
interests, contracts and goodwill used in the Business or owned by the TLC
Companies, of every kind and character, wherever located, whether real or
personal, tangible or intangible.

 

“Balance Sheet” is defined in the definition of “Financial Statements”.

 

“Benefit Plan” means any “employee benefit plan”(as defined in ERISA
Section 3(3)), including (i) any (a) nonqualified deferred compensation or
retirement plan or arrangement, (b) qualified defined contribution retirement
plan or arrangement or (c) qualified defined benefit retirement plan or
arrangement, which is an “employee pension benefit plan”(as defined in ERISA
Section 3(2)), including any “multiemployer plan”(as defined in ERISA
Section 3(37)), (ii) any “employee welfare benefit plan”(as defined in ERISA
Section 3(1)) or material fringe benefit plan or program or (iii) any stock
purchase, stock option, profit sharing, deferred compensation, welfare, pension,
retirement, severance pay, employment, change-in-control, vacation pay, company
awards, salary continuation, sick leave, excess benefit, bonus or other
incentive compensation, life insurance, or other employee benefit plan,
contract, program, policy or other arrangement, whether or not subject to ERISA.

 

2

--------------------------------------------------------------------------------


 

“Blue Sky Laws” means state securities Laws or “Blue Sky” Laws.

 

“Business” means the business of TLC and the TLC Subsidiaries consisting of the
sale of handmade baskets and home products including pottery, tableware, wrought
iron, food, fabric and other lifestyle products through independent consultants,
and all activities related thereto.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
federally chartered commercial banks in Dallas, Texas are authorized by Law to
close.

 

“Buy-Sell Agreement” means The Longaberger Company Buy-Sell Agreement dated
September 4, 1998.

 

“Capital Stock” means (i) in the case of a corporation, its shares of capital
stock, (ii) in the case of a partnership or limited liability company, its
partnership or membership interests or units (whether general or limited), and
(iii) any other interest that confers on a Person the right to receive a share
of the profits and losses or distribution of assets of the issuing entity.

 

“Charter Documents” means, with respect to any entity, the certificate of
incorporation, articles of incorporation, by-laws, articles of organization,
limited liability company agreement, partnership agreement, formation agreement,
joint venture agreement or other similar organizational documents of such entity
(in each case, as amended).

 

“Closing” means (i) the issuance to the Shareholder of the Note pursuant to the
terms of this Agreement, and (ii) the transfer by the Shareholder to the Company
of the TLC Shares.

 

“Closing Date” means the date of this Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended, and the rules and
regulations promulgated thereunder.

 

“Common Stock” is defined in the Recitals.

 

“Company SEC Reports” is defined in Section 4.9(a).

 

“Company Indemnitees” is defined in Section 9.2.

 

“Company Disclosure Schedule” is defined in Article IV.

 

“Consents” is defined in Section 3.4(a).

 

“Contract” means any agreement, contract, license, lease, commitment,
arrangement or understanding, written or oral.

 

“Consultant” means TLC’s and any TLC Subsidiary’s independent contractors who
market and sell any TLC Company’s Products or services.

 

“Conversion” means the conversion of the Note to the CVSL Shares as contemplated
by the Note.

 

3

--------------------------------------------------------------------------------


 

“CVSL Shares” is defined in the Recitals.

 

“Disclosure Schedules” means the Company Disclosure Schedule and the Shareholder
Disclosure Schedule.

 

“Environment” means all indoor or outdoor air, water including surface water,
groundwater, drinking water and wetlands, surface or subsurface land, and all
natural resources including all forests and marine resources, minerals, oil,
gas, fish, wildlife and biota.

 

“Environmental Action” means any complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, proceeding, judgment, letter
or other communication from or threatened from any Governmental Entity (whether
United States or foreign) or any other Person involving a Release from or on the
Real Property or any violation of any order, permit or Environmental Law.

 

“Environmental Laws” means any and all applicable Laws relating to the
Environment, human health, worker health and safety, preservation or reclamation
of natural resources, climate change or the management, handling, use,
generation, treatment, storage, transportation, disposal, manufacture,
distribution, formulation, packaging, labeling, Release or threatened Release of
or exposure to Hazardous Materials, whether now existing or subsequently amended
or enacted, including but not limited to: the Comprehensive Environmental
Response, Compensation, and Liability Act, 42 U.S.C. Section 9601 et seq.
(“CERCLA”); the Federal Water Pollution Control Act, 33 U.S.C. Section 1251 et
seq.; the Clean Air Act, 42 U.S.C. Section 7401 et seq.; the Toxic Substances
Control Act, 15 U.S.C. Section 2601 et seq.; the Occupational Safety and Health
Act, 29 U.S.C. Section 651 et seq.; the Emergency Planning and Community
Right-to-Know Act of 1986, 42 U.S.C. Section 11001 et seq.; the Safe Drinking
Water Act, 42 U.S.C. Section 300(f) et seq.; the Hazardous Materials
Transportation Act, 49 U.S.C. Section 1801 et seq.; the Federal Insecticide,
Fungicide and Rodenticide Act 7 U.S.C. Section 136 et seq.; the Resource
Conservation and Recovery Act of 1976, 42 U.S.C. Section 6901 et seq.; the Oil
Pollution Act of 1990, 33 U.S.C. Section 2701 et seq.; any similar or
implementing federal, state or local Law or non-U.S. Law and regulation and all
amendments or regulations promulgated thereunder; and any common law doctrine,
including but not limited to, negligence, nuisance (including related to noise,
dust or vibration), trespass, personal injury or property damage related to or
arising out of the presence, Release or exposure to Hazardous Materials.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any entity which is a member of a “controlled group of
corporations” with, under “common control” with or a member of an “affiliated
services group” with, TLC (as defined in Section 414(b), (c), (m) or (o) of the
Code).

 

“Equity Securities” means (i) Capital Stock and (ii) options, warrants, purchase
rights, subscription rights, conversion rights, exchange rights or other
Contracts that, directly or indirectly, could require the issuer thereof to
issue, sell or otherwise cause to become outstanding Capital Stock.

 

“Establishment Date” is defined in Section 3.19(r).

 

4

--------------------------------------------------------------------------------


 

“Estate Taxes” mean taxes imposed on the Estate of David Longaberger (or any
transferee liability imposed on any Person including, without limitation, the
Shareholder, T. Longaberger or Rachel Stukey) by the IRS pursuant to 26 U.S.C.
Section 2001 and the State of Ohio pursuant to Ohio Revised Code §5732.OR.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Financial Statements” means the TLC Companies’ audited consolidated financial
statements consisting of the consolidated balance sheet at December 31 in each
of the years 2010 through 2011 and the related statements of income and retained
earnings, stockholders’ equity and cash flow for the years then ended, and the
TLC Companies’ unaudited financial statements consisting of the balance sheet as
of December 31 (the “Balance Sheet”) and the related statement of income for the
period then ended.

 

“Fully-Diluted Basis” means the number of shares of Common Stock actually
outstanding plus any additional shares of Common Stock that would be issued upon
conversion, exchange, or exercise of all outstanding rights, options or
convertible or exchangeable securities or Indebtedness entitling the holder
thereof to acquire shares of Common Stock (whether or not any such rights,
options, or convertible or exchangeable securities are at the time convertible,
exchangeable or exercisable).

 

“GAAP” means generally accepted accounting principles in the United States of
America as set forth in pronouncements of the Financial Accounting Standards
Board and the American Institute of Certified Public Accountants, as such
principles are from time to time supplemented and amended.

 

“Gardere” is defined in Section 10.14.

 

“Governmental Entity” means any domestic or foreign governmental or regulatory
authority, agency, commission, body, court or other legislative, executive or
judicial governmental entity.

 

“Granville” means Granville Solvents Site Response Management Group, LLC.

 

“Grossed-Up Basis” means, when used to describe the basis on which the payment
of a specified sum is to be made, a basis such that the amount of such payment,
after being reduced by the amount of all Taxes imposed on the recipient of such
payment as a result of the receipt or accrual of such payment, will equal the
specified sum.

 

“Hazardous Materials” means any substance: (i) the presence of which requires
investigation or remediation under any Environmental Law or Environmental
Action, (ii) which is or becomes defined as a hazardous waste, hazardous
substance, toxic substance, pollutant, or contaminant or noxious or dangerous or
is regulated in any manner under any Environmental Law or Environmental Action,
or (iii) which contains gasoline, diesel fuel, other petroleum hydrocarbons,
PCBs, asbestos, lead-based paint, or radon gas.

 

5

--------------------------------------------------------------------------------


 

“HSR Act”  means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.

 

“Indebtedness” means any of the following: (i) any indebtedness, including
accrued interest, for borrowed money, (ii) any inter-company debt, (iii) any
obligations evidenced by bonds, debentures, notes or other similar instruments,
(iv) any obligations to pay the deferred purchase price of property or services,
except trade accounts payable and other current liabilities arising in the
ordinary course of business (other than inter-company debt), (v) any obligations
as lessee under capitalized leases, (vi) any indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
acquired property, (vii) any obligations, contingent or otherwise, under
acceptance credit, letters of credit or similar facilities, (viii) obligations
relating to interest rate protection, swap agreements and collar agreements, and
obligations arising from the extinguishment of indebtedness (e.g. prepayment
penalties) and (ix) any guaranty of any of the foregoing.

 

“Indemnitee” means any Person that is seeking indemnification from an Indemnitor
pursuant to the provisions of this Agreement.

 

“Indemnitor” means any Party from which any Indemnitee is seeking
indemnification pursuant to the terms of this Agreement.

 

“Intellectual Property” means (i) trademarks and service marks (whether or not
registered), trade names, logos, trade dress and other proprietary indicia and
all goodwill associated therewith, (ii) documentation, advertising copy,
marketing materials, web-sites, specifications, mask works, drawings, graphics,
databases, recordings and other works of authorship, whether or not protected by
copyright law, (iii) computer programs, including any and all software
implementations of algorithms, models and methodologies, whether in source code
or object code, design documents, flow-charts, user manuals and training
materials relating thereto and any translations thereof, and (iv) all forms of
legal rights and protections that may be obtained for, or may pertain to, the
Intellectual Property set forth in clauses (i) through (iii) in any country of
the world, including all letters patent, patent applications, provisional
patents, design patents, PCT filings, invention disclosures and other rights to
inventions or designs, all registered and unregistered copyrights in both
published and unpublished works, all trademarks, service marks and other
proprietary indicia (whether or not registered), trade secret rights, moral
rights or other literary property or author’s rights, and all applications,
registrations, issuances, divisions, continuations, renewals, reissuances and
extensions of the foregoing.

 

“Inventory” means all personal property or goods held for sale or lease or to be
furnished under contracts of service and all materials, supplies, parts,
work-in-process, finished goods, packaging and other inventories of materials
and personal property used or consumed in the operation of the Business.

 

“IRS” means the Internal Revenue Service.

 

“Law” or “Laws” means any and all applicable statutes, laws, ordinances,
proclamations, regulations, published requirements, orders, decrees,
authorizations, licenses, permits and rules of any foreign, federal, state or
local government, political subdivision or governmental or

 

6

--------------------------------------------------------------------------------


 

regulatory authority, agency, board, bureau, commission, instrumentality or
court or quasi-governmental authority, including, without limitation, those
covering environmental, tax, energy, safety, health, transportation, bribery,
record keeping, zoning, discrimination, antitrust and wage and hour matters, and
in each case as amended and in effect from time to time.

 

“Lien” means with respect to any property or asset, any lien, pledge, claim,
charge, security interest, mortgage, adverse claim or other encumbrance of any
nature whatsoever.

 

“Longaberger Employment Agreement” is defined in Section 6.5.

 

“Longaberger Stock” is defined in the Recitals.

 

“Losses” is defined in Section 9.2.

 

“Lock-Up Agreement” is defined in Section 5.13.

 

“Material Adverse Effect” means a material adverse effect on the assets,
liabilities, business, operations, prospects, or condition (financial or
otherwise) of TLC.

 

“Note” is defined in the Recitals.

 

“Notice of Claim” is defined in Section 9.4(a).

 

“Pension Plan” is defined in Section 3.19(c).

 

“Permitted Liens” means (i) Liens securing the payment of current real or
personal property, taxes, assessments or other governmental charges or levies
which are not yet delinquent, or which are being contested in good faith and as
to which adequate reserves have been established; (ii) materialmen’s,
mechanics’, carriers’, workmen’s, repairmen’s or other like Liens incurred in
the ordinary course of business securing obligations or payments not yet due and
that do not impact the conduct of any TLC Company or the present proposed use of
affected property; (iii) zoning restrictions, easements, licenses, restrictions
on the use of Real Property or minor irregularities in title thereto, which do
not materially impair, alone or in the aggregate, the use of the property
affected thereby in the operation of the Business or the value of such property
for the purpose of the Business and (iv) workers’ compensation and unemployment
compensation liens for amounts not yet due.

 

“Person” means a corporation, an association, a partnership, a limited liability
company, an organization, a business, any other entity, an individual, a
government or political subdivision thereof or a government agency.

 

“Pre-Closing Tax Period” means any taxable period or portion thereof that is not
a Post-Closing Period.  For the avoidance of doubt, any Tax resulting from the
Transactions contemplated by this Agreement and any Tax resulting from the
departure of any TLC Company from a Relevant Group (resulting from the
triggering into income of items from deferred intercompany transactions under
Section 1.1502-13 of the Treasury regulations or excess loss accounts under
Section 1.1502-19 of the Treasury regulations or otherwise) is attributable to
the Pre-Closing Period.

 

7

--------------------------------------------------------------------------------


 

“Post-Closing Tax Period” means any taxable period or portion thereof beginning
after the Closing Date. If a taxable period begins on or prior to the Closing
Date and ends after the Closing Date, then the portion of the taxable period
that begins on the day following the Closing Date shall constitute a
Post-Closing Period.

 

“Products” is defined in Section 3.23(a).

 

“Proprietary Information” means inventions (whether or not patentable), trade
secrets, technical data, databases, customer lists, designs, tools, methods,
processes, technology, ideas, know-how, source codes, product road maps and
other proprietary information and materials.

 

“Real Property” means all real property, buildings and fixtures owned, leased or
used by the TLC Companies.

 

“Release” means any releasing, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, disposing or dumping of
Hazardous Substances into the Environment.

 

“Relevant Group” means any affiliated, combined, consolidated, unitary or
similar group of which the Shareholder, any TLC Company or their Affiliates is
or was a member.

 

“Representatives” means with respect to a Person, such Person’s directors,
managers, officers, employees, investment bankers, attorneys, accountants,
financial advisors, consultants and other advisors or representatives.

 

“Shareholder Disclosure Schedule” is defined in Article III.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Straddle Period” is defined in Section 5.8.

 

“Stukey Indebtedness” means the $4,000,000 promissory note of TLC payable to
Rachel Stukey and the related Pledge Agreement.

 

“Subsidiary” means, with respect to any specified Person, any other Person of
which (i) more than 50% of the outstanding Capital Stock is held, directly or
indirectly, by such specified Person or (ii) over which the specified Person has
the power, directly or indirectly, to designate a majority of the directors
thereof (if such other Person is a corporation) or the individuals exercising
similar functions (if such other Person is unincorporated).

 

“Subsidiary Capital Stock” means the issued and outstanding Equity Securities of
a TLC Subsidiary.

 

“Tax” or “Taxes” means any and all federal, state, local or foreign net or gross
income, gross receipts, net proceeds, sales, use, ad valorem, value added,
franchise, withholding, payroll,

 

8

--------------------------------------------------------------------------------


 

employment, excise, property, deed, stamp, alternative or add-on minimum,
environmental, profits, windfall profits, transaction, license, lease, service,
service use, occupation, severance, energy, unemployment compensation, social
security, workers’ compensation, capital, premium and other taxes, assessments,
customs, duties, fees, levies or other governmental charges of any nature
whatever, whether disputed or not, together with any interest, penalties, fines,
additions to tax or additional amounts with respect thereto.

 

“Tax Authority” means any Governmental Entity having jurisdiction with respect
to any Tax.

 

“Tax Claim” means any written claim with respect to Taxes made by any Taxing
Authority or other Person that, if pursued successfully, could result as a basis
for a claim for indemnification of a Tax Indemnitee under Section 9 of this
Agreement.

 

“Tax Indemnitee” means the Company and its Affiliates (including following the
Closing, the TLC Companies) for purposes of the tax indemnification set forth in
Sections 9.8 and 9.9.

 

“Tax Returns” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto and any amendment thereof.

 

“TLC Benefit Plan” is defined in Section 3.19(a).

 

“TLC Companies” means TLC and the TLC Subsidiaries, and “TLC Company” means any
of TLC or any TLC Subsidiary.

 

“TLC Contracts” is defined in Section 3.17.

 

“TLC Shares” is defined in the Recitals.

 

“TLC Subsidiaries” and “TLC Subsidiary” are defined in the Preamble.

 

“Transaction Matters” is defined in Section 10.14.

 

“Transactions” means the transactions contemplated by this Agreement.

 

“Voting Agreement” is defined in Section 5.12.

 

“WARN Act” means the Worker Adjustment and Retraining Notification Act of 1988.

 

1.2                               Construction.  Whenever the context requires,
the gender of all words used in this Agreement includes the masculine, feminine,
and neuter.  The singular form of nouns, pronouns, and verbs shall include the
plural and vice versa.  Use of “herein,” “hereof,” “hereby,” or similar terms
refer to this Agreement as a whole and not to any particular provision or part
of this Agreement.  Whenever the word “including” is used herein it shall, for
all purposes, be deemed followed by the words “without limitation.”  The
Article and Section titles and captions in this Agreement are for convenience of
reference only, shall not be deemed part of this

 

9

--------------------------------------------------------------------------------


 

Agreement, and shall in no way define, limit, extend or describe the scope or
intent of any provision of this Agreement.  Unless otherwise specified, all
references to an Article or a Section refer to articles and sections of this
Agreement, and all references to Exhibits are to Exhibits attached hereto, each
of which is made a part hereof for all purposes.  This Agreement shall not be
construed against the Person responsible for, or primarily responsible for,
preparing this Agreement.

 

ARTICLE II
THE CLOSING TRANSACTIONS AND OTHER RIGHTS

 

2.1                               Issuance of Note and Transfer of TLC Shares. 
At the Closing, (i) the Shareholder will transfer the TLC Shares owned by the
Shareholder to the Company, and (ii) the Company will issue and deliver to the
Shareholder the Note.

 

2.2                               Disclosure Schedules.  As of the date of this
Agreement, the Company has delivered to the Shareholder and T. Longaberger and
the Shareholder has delivered to the Company, contemporaneously with the
execution of this Agreement, the Company Disclosure Schedule and the Shareholder
Disclosure Schedule, respectively.

 

2.3                               The Closing.

 

(a)                                 The Closing shall be held at the offices of
Gardere Wynne Sewell LLP, 1601 Elm Street, Suite 3000, Dallas, Texas 75201 on
the Closing Date.

 

(b)                                 No action actually taken at the Closing with
respect to the consummation of the Transactions shall be deemed to have been
taken until such time as the last of the actions actually taken at the Closing
is completed.

 

(c)                                  At the Closing, each Party shall execute,
deliver and file each document, agreement and instrument required of such Party
by this Agreement to be so executed, delivered and filed in connection with the
Transactions as set forth in Sections 2.4 and 2.5 and which have not been
theretofore accomplished.

 

(d)                                 Each Party shall, from time to time after
the Closing Date at the reasonable request of another Party and without further
consideration, execute and deliver or cause to be executed and delivered to the
other such further instruments of transfer, assignment, conveyance and
assumption, and shall take or cause to be taken such other action as reasonably
requested by the other Party, as may be necessary to effectively implement and
carry into effect the Transactions.

 

2.4                               The Company’s Deliveries.  At the Closing, the
Company shall deliver to the Shareholder:

 

(i)                                     the Note as set forth on Exhibit A; and

 

(ii)                                  all of the documents, instruments or
certificates that may be reasonably required to carry out the provisions of this
Agreement and consummate the Transactions.

 

10

--------------------------------------------------------------------------------


 

2.5          The Shareholder’s Deliveries.  At the Closing, the Shareholder
shall deliver:

 

(i)            the Certificates evidencing the TLC Shares owned by the
Shareholder, duly endorsed or accompanied by an assignment duly endorsed in
blank, with any required transfer stamps affixed thereto and all other documents
or instruments necessary to vest in the Company, the Shareholder’s right, title
and interest in and to the TLC Shares, free and clear of all Liens;

 

(ii)           The Voting Agreement;

 

(iii)          the Certificates required by Section 7.7;

 

(iv)          the opinion of counsel described in Section 7.4;

 

(v)           a letter of resignation from each of the officers designated in
Section 7.11 resigning from such office with the respective TLC Company;

 

(vi)          a letter of resignation signed by each member of the Board of
Directors or managers of each TLC Company other than T. Longaberger designated
in Section 7.13;

 

(vii)         such payoff letters or releases relating to the liabilities of the
TLC Companies as shall be required pursuant to the terms of this Agreement, in
form reasonably satisfactory to the Company;

 

(viii)        a duly completed and executed Certificate of Non-Foreign Status
pursuant to Section 1.1445-2(b)(2) of the United States Treasury Regulations;

 

(ix)          all books and records of each TLC Company including originals of
all Contracts, Tax Returns and other information and documentation related to
the TLC Companies and the operations of the Business as currently conducted or
intended to be conducted and all other documents, instruments or certificates as
may reasonably be required to carry out the provisions of this Agreement and
consummate the Transactions; and

 

(x)           All other documents, instruments or certificates as may be
reasonably required to carry out the provisions of this Agreement and consummate
the Transactions.

 

2.6          T. Longaberger’s Deliveries.  At the Closing, T. Longaberger shall
deliver a duly executed Longaberger Employment Agreement.

 

ARTICLE III

REPRESENTATIONS OF THE SHAREHOLDER AND
T. LONGABERGER TO THE COMPANY

 

The Shareholder and T. Longaberger, jointly and severally, represent and warrant
to the Company that the statements contained in this Article III are true and
correct as of the Closing

 

11

--------------------------------------------------------------------------------


 

Date, except as set forth in the disclosure schedule dated and delivered as of
the Closing Date by the Shareholder to the Company (the “Shareholder Disclosure
Schedule”), which is attached to this Agreement. The Shareholder Disclosure
Schedule shall be arranged in sections corresponding to each Section and
subsection of this Article III.

 

3.1          Organization and Good Standing.

 

(a)           TLC is a corporation duly organized, validly existing and in good
standing under the Laws of the State of Ohio.  Each of TMRCL Holding Company and
TMRCL Holding LLC is a limited liability company duly organized, validly
existing and in good standing under the Laws of the State of Ohio.  The
Longaberger Company Canada is a corporation duly organized, validly existing and
in good standing under the Laws of Nova Scotia, Canada.  The TL Trust is a
revocable trust duly organized, validly existing and in good standing under the
laws of the State of Ohio.  Each TLC Company has all requisite power to own,
lease and operate its properties and to carry on its business as currently
conducted.  Each TLC Company is duly authorized, qualified and licensed to do
business and is in good standing as a foreign corporation in each jurisdiction
in which it owns or leases property or conducts any business so as to require
such qualification.  Schedule 3.1 contains a true and complete list of each
jurisdiction in which each TLC Company is qualified to do business and each
jurisdiction in which it has Assets, employees, consulting or conducts its
business.

 

(b)           The Shareholder previously has delivered to the Company true and
complete copies of the Charter Documents of each TLC Company as presently in
effect.  No TLC Company is in default under, or in violation of, any provision
of its Charter Documents.

 

3.2          Capitalization.

 

(a)           Schedule 3.2 sets forth the authorized Capital Stock of each TLC
Company. All of the TLC Shares are duly authorized, validly issued, fully paid
and nonassessable and are owned of record and beneficially by the Shareholder,
free and clear of all Liens, subject to the Buy-Sell Agreement.  All of the
Subsidiary Capital Stock of each TLC Subsidiary and TLC’s membership interests
in Granville are authorized, validly issued, fully paid and nonassessable and is
owned of record and beneficially by TLC, free and clear of all Liens.  No notice
of a federal or state Tax Lien has been filed with respect to the TLC Shares or
the Subsidiary Capital Stock of any TLC Subsidiary.  The Shareholder has the
right and authority to transfer and deliver the TLC Shares owned by the
Shareholder to the Company in consideration for the issuance of the Note as
provided herein.  Upon transfer of the TLC Shares to the Company in accordance
with the terms of Article II, the Company will receive good and valid title to
the TLC Shares, free and clear of all Liens.

 

(b)           All of the TLC Shares, the Subsidiary Capital Stock of each TLC
Subsidiary and TLC’s membership interests in Granville were issued in compliance
with applicable Laws.  None of the TLC Shares or the Subsidiary Capital Stock of
any TLC Subsidiary was issued in violation of any Contract to which the
Shareholder or any TLC Company is a party or is subject to or in violation of
any preemptive or similar rights of any Person.

 

12

--------------------------------------------------------------------------------


 

(c)           Other than the Longaberger Stock, TLC has no outstanding Equity
Securities or any other securities.  Other than its Subsidiary Capital Stock, no
TLC Subsidiary has any outstanding Equity Securities or other securities.  No
TLC Company is a party or subject to any subscription, option, warrants, rights
or other arrangements or commitment, whether express or implied, obligating a
TLC Company to issue any Equity Securities or any other securities, and there is
no circumstance or condition that may give rise to a claim by any Person that
such Person is entitled to acquire any Equity Securities or any other securities
of any TLC Company.  No TLC Company has any outstanding bonds, debentures, notes
or other obligations the holders of which have the right to vote (or convertible
into or exercisable or exchangeable for securities having the right to vote) on
any matter with respect to any TLC Company.

 

(d)           No TLC Company has any outstanding or authorized stock
appreciation, phantom stock, profit participation or similar rights.

 

(e)           Except as set forth on Schedule 3.2(e), no TLC Company or the
Shareholder is a party or subject to any stockholder agreement, voting
agreement, voting trust or any other similar arrangement which has the effect of
restricting or limiting the transfer, voting or other rights associated with the
TLC Shares or any Subsidiary Capital Stock.

 

(f)            There are no obligations, contingent or otherwise, of any TLC
Company to provide funds to or make any investment (in the form of a loan,
capital contribution or otherwise) in any Person.

 

(g)           Except for the TLC Subsidiaries, TLC has no Subsidiaries and does
not own or control, directly or indirectly, any Equity Securities or any other
securities of any other Person.

 

3.3          Authority and Enforceability.  The Shareholder, T. Longaberger and
each TLC Company have the requisite power and authority to enter into this
Agreement and the Ancillary Documents and to consummate the Transactions.  The
execution and delivery by each TLC Company and the Shareholder of this Agreement
and the Ancillary Documents and the consummation by each TLC Company of the
Transactions have been duly authorized by all necessary corporate or company
action on the part of each TLC Company and the Shareholder, and the Person
executing this Agreement on behalf of each TLC Company and the Shareholder has
proper authority to do so and no further corporate action is necessary to fully
authorize such execution, delivery and performance.  This Agreement and the
Ancillary Documents have been duly executed and delivered by the Shareholder ,
T. Longaberger and each TLC Company and constitute the valid and binding
obligations of the Shareholder, T. Longaberger and each TLC Company,
respectively, enforceable against each of them in accordance with their
respective terms, except as such enforceability may be limited by
(i) bankruptcy, insolvency, reorganization, moratorium or other similar Laws
affecting or relating to creditors’ rights generally and (ii) the availability
of injunctive relief and other equitable remedies.

 

3.4          No Conflicts; Authorizations.

 

(a)           The execution and delivery of this Agreement and the Ancillary
Documents by the Shareholder, T. Longaberger and the TLC Companies do not, and
the

 

13

--------------------------------------------------------------------------------


 

performance by the Shareholder, T. Longaberger and the TLC Companies of their
respective obligations hereunder and thereunder, and the consummation by the
Shareholder, T. Longaberger and the TLC Companies of the Transactions (in each
case, with or without the giving of notice or lapse of time, or both) will not,
directly or indirectly, (i) violate the provisions of any of the Charter
Documents of any TLC Company; (ii) violate or constitute a default, an event of
default or an event creating rights of acceleration, termination, cancellation,
imposition of additional obligations or loss of rights or require a consent to
assignment or change of control, under any Contract (A) to which the
Shareholder, T. Longaberger or any TLC Company is a party, (B) of which the
Shareholder, T. Longaberger or any TLC Company is a beneficiary or (C) by which
the Shareholder, T. Longaberger or any TLC Company, or any of their respective
assets is bound; (iii) violate or conflict with any Law applicable to the
Shareholder, T. Longaberger or any TLC Company, or any of their respective
assets, or give any Governmental Entity or other Person the right to challenge
any of the Transactions or to exercise any remedy or obtain any relief under, or
revoke, cancel, terminate or otherwise modify any rights held under, any such
Law; or (iv) result in the creation of any Liens upon the TLC Shares, any
Subsidiary Capital Stock or any of the assets owned or used by the Shareholder
or TLC Company.  Schedule 3.4 sets forth and enumerates all notices,
authorizations, consents, licenses, permits, waivers, assignments and other
approvals and actions that are necessary or advisable in connection with the
execution and delivery by the Shareholder, T. Longaberger and the TLC Companies
of this Agreement and the consummation by the Shareholder, T. Longaberger and
the TLC Companies of the Transactions, under any Law or Contract to which the
Shareholder, T. Longaberger or any TLC Company is a party or to which their
assets are subject (collectively, “Consents”).

 

(b)           Except as set forth in Schedule 3.4(b), no authorization, consent,
registration, declaration or filing with, or notice to, any Governmental Entity
or other Person is required by or with respect to the Shareholder,
T. Longaberger or any TLC Company in connection with the execution and delivery
by the Shareholder, T. Longaberger or the TLC Companies of this Agreement or the
consummation by the Shareholder, T. Longaberger or the TLC Companies of the
Transactions.

 

3.5          Financial Statements/Internal Accounting Controls.

 

(a)           Schedule 3.5 includes true, correct and complete copies of the
Financial Statements.  The Financial Statements are true, correct and complete
and have been prepared in accordance with GAAP applied on a consistent basis
throughout the periods involved.  The Financial Statements are based on the
books and records of the TLC Companies and fairly present the financial
condition of the TLC Companies as of the respective dates they were prepared and
the results of the operations of the TLC Companies for the periods indicated
therein.  The Financial Statements have not been rendered untrue, incomplete or
unfair as representations of the financial condition or results of operations of
the TLC Companies by the subsequent discovery of events or occurrences which
should have been reflected in such Financial Statements.  The TLC Companies
maintain a standard system of accounting established and administered in
accordance with GAAP.

 

(b)           The TLC Companies maintain a system of internal accounting
controls sufficient to provide reasonable assurance that (i) transactions are
executed in accordance with management’s general or specific authorizations and
(ii) transactions are recorded as necessary

 

14

--------------------------------------------------------------------------------


 

to permit preparation of financial statements in conformity with GAAP and to
maintain asset accountability.  The TLC Companies have established disclosure
controls and procedures for the TLC Companies and designed such disclosure
controls and procedures to ensure that material information relating to the TLC
Companies is made known to their officers by others.  The officers of each TLC
Company have evaluated the effectiveness of the TLC Companies’ controls and
procedures.  Since the date of the Balance Sheet, there have been no changes in
the TLC Companies’ internal controls or other factors that could significantly
affect the TLC Companies’ internal controls.

 

3.6          No Undisclosed Liabilities.  Except as set forth in Schedule 3.6,
the Financial Statements reflect all debts, liabilities, obligations or
commitments of any nature whatsoever, asserted or unasserted, known or unknown,
absolute or contingent, accrued or unaccrued, matured or unmatured of the TLC
Companies.  All reserves shown or incorporated in the Financial Statements are
reasonable to provide for losses thereby contemplated.  Except as set forth in
the Financial Statements, neither the Business nor the Assets are liable upon or
with respect to, subject to or obligated in any other way to provide funds in
respect of or to guarantee or assume in any manner, any debt, liability or
obligation of any other Person and there is no basis for the assertion of any
such claim or liability.

 

3.7          Inventory and Current Products.  All Inventory of the TLC Companies
is of a quality, quantity and condition useable or saleable in the ordinary
course of business, except as reserved in accordance with GAAP consistent with
past practices.  Except as reserved in accordance with GAAP consistent with past
practices or as set forth on Schedule 3.7, none of such Inventory is obsolete
and no write-down of such Inventory has been made or should have been made in
the period since the date of the Balance Sheet.  The quantities of Inventory are
not excessive and are reasonable in the present circumstances of the TLC
Companies.  All work-in-process and finished goods Inventory is free of any
defect or other deficiency.  All of such Inventory is located at the facilities
of the TLC Companies and no Inventory is held on a consignment basis.  The TLC
Companies own their Inventory free and clear of all Liens other than Permitted
Liens.  Schedule 3.7 sets forth a list of all Products being developed,
manufactured, marketed or sold by each TLC Company as of the Closing Date.

 

3.8          Accounts Receivable.  The accounts receivable of the TLC Companies
as of the Closing Date are (i) valid and genuine and have arisen solely out of
bona fide sales and deliveries of goods, performance of services and other
business transactions in the ordinary course of business consistent with past
practice, (ii) not subject to valid defenses, set-offs or counterclaims,
(iii) collectible after billing at the full recorded amount thereof in each case
as reserved in accordance with GAAP consistent with past practices and are owned
by the TLC Companies free and clear of all Liens other than Permitted Liens.

 

3.9          Taxes.

 

(a)           All Tax Returns required to have been filed by or with respect to
each TLC Company have been duly and timely filed with the appropriate Tax
Authority, and each such Tax Return correctly and completely reflects liability
for Taxes and all other information required to be reported thereon.  All Tax
Returns have been properly and accurately compiled and completed in all material
respects, fairly present the information purported to be shown

 

15

--------------------------------------------------------------------------------


 

therein, and reflect in all material respects all liabilities for the applicable
Taxes for the periods covered by such Tax Returns.  All Taxes owed by the TLC
Companies (whether or not shown on any Tax Return) have been timely paid in full
on or before their due date.  Each TLC Company has adequately provided for, in
its books of account and related records, liability for all unpaid Taxes,
including, but not limited to, current Taxes not yet due and payable.

 

(b)           There is no Action currently proposed, threatened or pending
against, or with respect to, any TLC Company or the Assets in respect of any
Taxes or Tax Return.  No issue has been raised in writing in any Tax examination
with respect to any TLC Company which could result in liability for Taxes for a
TLC Company for any period.  No TLC Company is the beneficiary of any extension
of time within which to file any Tax Return, nor has any TLC Company made (or
caused to be made on its behalf) any requests for such extensions.  No claim is
pending or threatened by a Governmental Entity in a jurisdiction where any TLC
Company does not file Tax Returns that such TLC Company is or may be subject to
taxation by such jurisdiction or that a TLC Company must file Tax Returns. 
Except as set forth in Schedule 3.9, no TLC Company has conducted business in
any country other than the United States to the extent that such TLC Company is
obligated to pay Taxes in such country.  There are no Liens encumbering any of
the Assets of any TLC Company with respect to Taxes (except where such Lien
arises as a matter of Law prior to the due date for paying the related Taxes).

 

(c)           Each TLC Company has withheld and timely paid all Taxes required
to have been withheld and paid and has complied with all information reporting
and backup withholding requirements, including maintenance of required records
with respect thereto.

 

(d)           The Shareholder has delivered to the Company correct and complete
copies of all federal and state income Tax Returns, examination reports and
statements of deficiencies assessed against or agreed to by the TLC Companies
since year 2009.  No TLC Company has waived (or is subject to a waiver of) any
statute of limitations in respect of Taxes or has agreed to (or is subject to)
any extension of time with respect to a Tax assessment or deficiency.

 

(e)           No TLC Company has received (and no TLC Company is subject to) any
ruling from any Tax Authority or has entered into (or is subject to) any
agreement with a Tax Authority. Each TLC Company has disclosed on its federal
income Tax Returns all positions taken therein that could give rise to a
substantial understatement of federal income Tax within the meaning of
Section 6662 of the Code.

 

(f)            No TLC Company is a party to any Tax allocation or sharing
agreement, or other agreement relating to the allocation or sharing of, or
liability or indemnification for, Taxes between a TLC Company and any other
Person.  No TLC Company has liability for the Taxes of any Person other than
such TLC Company (i) as a transferee or successor, (ii) by Contract or
(iii) otherwise.  No TLC Company is a party to any joint venture, partnership or
other arrangement that is, or could be, treated as a partnership for federal
income tax purposes.

 

(g)           No TLC Company has been a member of an affiliated group filing a
consolidated federal income Tax Return.

 

16

--------------------------------------------------------------------------------


 

(h)           No TLC Company has been a “United States real property holding
corporation”(as defined in Section 897(c)(2) of the Code) during the applicable
period specified in Section 897(c)(1)(A)(ii) of the Code.  No TLC Company or the
Shareholder is a “foreign person”(as defined in Section 1445 of the Code).  No
TLC Company is a party to any Contract, arrangement or plan that has resulted or
could result, individually or in the aggregate, in the payment of (i) any
“excess parachute payment” (as defined in Section 280G of the Code or any
corresponding provision of state, local or foreign Tax Law), (ii) any amount
that will not be fully deductible as a result of Section 162(m) of the Code (or
any corresponding provision of state, local or foreign Tax Law) or (iii) any
amount which may subject the recipient of such payment to excise Tax pursuant to
Section 4999 of the Code (or any corresponding provision of state, local or
foreign Tax Law).  No TLC Company has participated in or cooperated with an
“international boycott”(as defined in Section 999 of the Code).  No TLC Company
has engaged in any “reportable transaction” as defined in Section 1.6011-4 of
the Treasury regulations.

 

3.10        Compliance with Law.

 

(a)           The TLC Companies have complied in all material respects with and
are not in violation of any applicable Law to which a TLC Company or the
Business or Assets are or have been subject.  No event has occurred and no
circumstances exist that (with or without the passage of time or the giving of
notice, or both) may result in a violation of, conflict with or the failure on
the part of any TLC Company to comply with, any applicable Law.  Neither the
Shareholder, T. Longaberger or any TLC Company has received notice regarding any
violation of, conflict with or failure to comply with any applicable Law by, or
which may affect, any TLC Company, its Business or Assets.  No investigation or
review by any Governmental Entity with respect to any TLC Company is threatened
or pending.

 

(b)           No TLC Company or, to the knowledge of T. Longaberger or the
Shareholder, any director, officer, agent, employee or other person acting on
behalf of a TLC Company has, in the course of its, his or her actions for, or on
behalf of, the TLC Company (i) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expenses relating to
political activity or (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee or Governmental Entity from
corporate funds.  Each TLC Company carries on and conducts, and has carried on
and conducted at all times, its business in compliance with U.S. and foreign
Laws governing international business activities, including export control laws,
trade and economic sanctions and the Foreign Corrupt Practices Act.  No TLC
Company’s Assets have been, are not, and will not be derived from or commingled
with proceeds of any activities that are proscribed by the Foreign Corrupt
Practices Act and other Laws relating to bribery or corruption, and were not
procured or obtained through any payments to or for the benefit of officials of
any Governmental Entity or to any other Person, regardless of the form, whether
in money, property or services, to obtain favorable treatment in obtaining,
retaining or directing business or to obtain special concessions or to pay for
favorable treatment for business secured or for special concessions already
obtained.  No TLC Company is currently nor has it been within the past five
years, the target of any inquiry, investigation, settlement, plea agreement or
enforcement Action by a U.S. or foreign Governmental Entity involving an alleged
or suspected violation of U.S. Laws or foreign Laws governing international
business activities, including export control laws, trade and economic sanctions
and the Foreign Corrupt Practices Act.

 

17

--------------------------------------------------------------------------------


 

(c)           No “fair price,” “moratorium,” “control share acquisition,”
“interested stockholder,” “business combination” or other similar anti-takeover
statute or regulation enacted under state or federal Laws in the United States
is applicable to the TLC Company, the TLC Shares or the other Transactions
contemplated by this Agreement.

 

(d)           Each TLC Company has complied and is in compliance in all material
respects with all anti-pyramid scheme Laws, and no TLC Company has received any
written notice from any Governmental Entity or written communications from any
Person alleging that the business of TLC or any TLC Subsidiary has been or is
being conducted or maintained in violation of any anti-pyramid scheme Law.

 

3.11        Licenses and Permits.

 

(a)           Each TLC Company owns, holds or lawfully uses in the operation of
the Business all licenses, permits, consents and authorizations (international,
federal, state and local) which are necessary or advisable for it to conduct the
Business as currently conducted or for the ownership and use of the Assets owned
or used by the TLC Companies in the conduct of the Business, free and clear of
all Liens, other than Permitted Liens.  No Person other than the TLC Companies
owns or has any proprietary, financial or other interest (direct or indirect) in
any such licenses, permits, consents and authorizations (international, federal,
state and local).  All such licenses, permits, consents and authorizations
(international, federal, state and local) are valid and in full force and
effect, are listed on Schedule 3.11, and none will be terminated or impaired or
become terminable or impaired as a result of the Transactions.

 

(b)           No event has occurred and no circumstances exist that (with or
without the passage of time or the giving of notice, or both) may result in a
violation of, conflict with, failure on the part of any TLC Company to comply
with the terms of, or the revocation, withdrawal, termination, cancellation,
suspension or modification of, any license, permit, consent or authorization
(international, federal, state and local).  No TLC Company is in default or
violation of, and neither the Shareholder, any TLC Company or T. Longaberger has
received notice regarding any claim of default or violation of, conflict with,
failure to comply with the terms of, or any revocation, withdrawal, termination,
cancellation, suspension or modification of, any license, permit, consent or
authorization (international, federal, state and local).

 

3.12        Title to Personal Properties.

 

(a)           Schedule 3.12 sets forth a true and complete list of all the
personal property Assets owned, leased or used by each TLC Company as of the
Closing Date with a current book value in excess of $10,000, specifying whether
and by whom each such Asset is owned or leased and, in the case of leased
Assets, indicating the parties to, execution dates of, and annual payments
under, such lease.

 

(b)           With respect to personal property Assets that are owned, including
all Assets reflected as owned on the Balance Sheet, (other than inventory sold
in the ordinary course of business since the date thereof), the TLC Company
owning such Assets has good and valid title to all such Assets, free and clear
of all Liens other than Permitted Liens.

 

18

--------------------------------------------------------------------------------


 

(c)           With respect to personal property Assets that are leased, the TLC
Company leasing such Asset has a valid leasehold interest in such leased Assets
and all such leases are in full force and effect and constitute valid, binding
and enforceable obligations of the parties thereto, except as may be limited by
(i) bankruptcy, insolvency, reorganization, moratorium or other similar Laws
affecting or relating to creditors’ rights generally and (ii) the availability
of injunctive relief and other equitable remedies.  No TLC Company or any other
party thereto is in breach of any of the terms of any such lease.

 

(d)           Other than a TLC Company, holders of Permitted Liens (solely to
the extent of such Permitted Liens) and lessors of leased Assets (solely to the
extent of their interest in such leased Assets), no Person has any interest in
any equipment or other tangible Assets used in the Business.

 

3.13        Condition and Sufficiency of Assets.  All buildings, plants,
leasehold improvements, structures, facilities, equipment and other items of
tangible property and Assets which are owned, leased or used by the TLC
Companies have been properly maintained and serviced, are in good operating
condition and repair (subject to normal wear and tear given the use and age of
such Assets), are usable in the ordinary course of business and conform in all
material respects to all Laws relating to their construction, use and
operation.  The tangible and intangible Assets owned or leased by or licensed to
the TLC Companies constitute all the assets and properties necessary or
advisable to permit the TLC Companies, from and after the Closing, to conduct
the Business in the same manner as the TLC Companies have conducted such
Business in the past.

 

3.14        Real Property.

 

(a)           Schedule 3.14 contains a list of all Real Property and interests
in Real Property currently leased or owned by each TLC Company and includes all
interests in Real Property used in or necessary for the conduct of the Business
and operations of the TLC Companies as currently conducted.

 

(b)           With respect to the leased Real Property, the Shareholder has
delivered to the Company true and complete copies of all leases and subleases
pursuant to which each TLC Company is a party or by which it is bound, and no
party is in default or received notice of default under such leases or
subleases.  With respect to the Real Property owned by the TLC Companies, the
TLC Company owning such Real Property has good and marketable title to the Real
Property, free and clear of all Liens.  The Shareholder has delivered to the
Company true and complete copies of the following:  (i) all deeds pursuant to
which each TLC Company acquired title, and (ii) all owner’s policies of title
insurance, together with copies of listed exceptions to title, covering such
Real Property.  Except as set forth to the contrary in any Leases, the TLC
Company owning such Real Property has peaceful, undisturbed and exclusive
possession of the Real Property.  Neither the Shareholder, T. Longaberger or any
TLC Company has received notice of any outstanding claims under any expired
leases or subleases to which any TLC Company is or was a party.

 

19

--------------------------------------------------------------------------------


 

(c)           The uses for which the buildings, facilities and other
improvements located on the Real Property are zoned do not restrict or impair
the use of the Real Property for purposes of the Business of the TLC Companies.

 

(d)           No Governmental Entity having the power of eminent domain over the
Real Property has commenced or threatened to exercise the power of eminent
domain or a similar power with respect to all or any part of the Real Property. 
Neither the Shareholder, T. Longaberger or any TLC Company has received notice
of any pending or threatened condemnation, fire, health, safety, building,
zoning or other land use regulatory proceedings, lawsuits or administrative
Actions relating to any portion of the Real Property or any other matters which
materially adversely affect the current use, occupancy or value thereof. 
Neither the Shareholder, T. Longaberger or any TLC Company has received notice
of any pending or threatened special assessment proceedings affecting any
portion of the Real Property.

 

(e)           The Real Property and all present uses and operations of the Real
Property comply with all Laws, covenants, conditions, restrictions, easements,
disposition agreements and similar matters affecting the Real Property.  The
Real Property and the continued use, occupancy and operation as used, occupied
and operated in the conduct of the Business, do not constitute nonconforming
uses and are not the subject of any special use permit under any Law.

 

(f)            The Real Property is in suitable condition for the TLC Companies’
Business as currently conducted.  The TLC Company owning or leasing such Real
Property has good and valid rights of ingress and egress to and from all Real
Property from and to the public street systems for all usual street, road and
utility purposes.

 

(g)           Except as otherwise set forth in leases to the contrary, no
Person, other than the TLC Company owning or leasing such Real Property, is in
possession of any of the Real Property or any portion thereof, and there are no
leases, subleases, licenses, concessions or other agreements, written or oral,
granting to any Person, other than the applicable TLC Company, the right of use
or occupancy of the Real Property or any portion thereof.  No easement, utility
transmission line or water main located on the Real Property adversely affects
the use of the Real Property or any improvement on the Real Property.

 

(h)           All water, sewer, gas, electric, telephone, internet and drainage
facilities, and all other utilities required by any Law or by the use and
operation of the Real Property in the conduct of the Business are installed to
the property lines of the Real Property, are connected pursuant to valid permits
to municipal or public utility services or proper drainage facilities, are fully
operable and are adequate to service the Real Property in the operation of the
Business and to permit compliance with the requirements of all Laws in the
operation thereof.  No fact or condition exists which could result in the
termination or reduction of the current access from the Real Property to
existing roads or to sewer or other utility services presently serving the Real
Property.

 

3.15        Intellectual Property.

 

(a)           Schedule 3.15(a) lists (by name, owner and, where applicable,
registration numbers and jurisdictions of registration, application,
certification or filing) all Intellectual

 

20

--------------------------------------------------------------------------------


 

Property that is used in or necessary for the Business as currently conducted. 
Each TLC Company owns the entire right, title and interest in and to all its
Intellectual Property, free and clear of all Liens other than Permitted Liens.

 

(b)           Schedule 3.15(b) lists all licenses, sublicenses and other
agreements pursuant to which a third party authorizes any TLC Company to use,
practice any rights under, or grant sublicenses with respect to, any
Intellectual Property owned by such third party, including the incorporation of
any such Intellectual Property into the Products of a TLC Company and, with
respect to each license, whether the license is exclusive or non-exclusive and
its term.

 

(c)           Schedule 3.15(c) lists all licenses, sublicenses and other
agreements pursuant to which any TLC Company authorizes a third party to use,
practice any rights under, or grant sublicenses with respect to, any of its
Intellectual Property or pursuant to which any TLC Company grants rights to use
or practice any rights under any Intellectual Property owned by a third party
and, with respect to each license, whether the license is exclusive or
non-exclusive and its term.

 

(d)           The Intellectual Property of the TLC Companies constitutes all the
Intellectual Property used in or necessary for the operation of the Business as
currently conducted, and, other than as set forth on Schedule 3.15(d) with
respect to those licenses that cannot be transferred, will remain, as
applicable, owned by the TLC Companies and in full force and effect upon the
consummation of the Transactions.

 

(e)           All registration, maintenance and renewal fees related to a TLC
Company’s Intellectual Property and any other certifications, filings or
registrations that are included in its Intellectual Property that are currently
due have been paid and all documents, and certificates related to such
Intellectual Property have been filed with the relevant Governmental Entity or
other authorities in the United States or foreign jurisdictions, as applicable,
for the purposes of maintaining such Intellectual Property.  All of the TLC
Companies’ Intellectual Property is, and will continue to be after the Closing
Date, valid, in good standing, held in compliance with all applicable legal
requirements and enforceable by the TLC Companies.

 

(f)            Each TLC Company owns or has legal right to use all of its
Intellectual Property, free and clear of all Liens.  There are no challenges,
oppositions or cancellation or interference proceedings (or any basis therefor)
with respect to the validity or enforceability of any TLC Company’s Intellectual
Property.  Schedule 3.15(f) lists the status of any Actions before the United
States Patent and Trademark Office or any other Governmental Entity anywhere in
the world related to the TLC Companies’ Intellectual Property, including the due
date for any outstanding response by a TLC Company in such Actions.  Neither the
Shareholder, T. Longaberger or any TLC Company has taken any action or failed to
take any action that could reasonably be expected to result in the abandonment,
cancellation, forfeiture, relinquishment, invalidation, waiver or
unenforceability of any TLC Company’s Intellectual Property.

 

(g)           None of the Products or services currently or formerly developed,
manufactured, sold, distributed, provided, shipped or licensed by the TLC
Companies, or which are currently under development, has infringed or infringes
upon, or otherwise unlawfully used or uses, the Intellectual Property rights of
any third party.  The TLC Companies’ Intellectual

 

21

--------------------------------------------------------------------------------


 

Property has not infringed or infringes upon, or otherwise unlawfully used or
uses, any Intellectual Property of a third party.  Neither the Shareholder,
T. Longaberger or any TLC Company has received any communication alleging that
any TLC Company or any of its Products, services, activities or operations
infringe upon or otherwise unlawfully uses any Intellectual Property of a third
party nor is there any basis for any claim of infringement or unlawful use.  No
Action has been instituted or threatened relating to any Intellectual Property
formerly or currently used by the TLC Companies.  No Person has infringed or is
infringing any Intellectual Property rights of the TLC Companies or has
otherwise misappropriated or is otherwise misappropriating or unlawfully using
the TLC Companies’ Intellectual Property.

 

(h)           With respect to the TLC Companies’ Proprietary Information, the
documentation relating thereto is current, accurate and sufficient in detail and
content to identify and explain it and to allow its full and proper use without
reliance on the special knowledge or memory of others.  The TLC Companies have
taken commercially reasonable steps to protect and preserve the confidentiality
of all Proprietary Information owned by the TLC Companies.  Without limiting the
generality of the foregoing, the Proprietary Information of the TLC Companies is
not part of the public knowledge and has not been used or divulged for the
benefit of any Person other than the TLC Companies. Any receipt or use by, or
disclosure to, a third party of Proprietary Information owned by or pertaining
to the TLC Companies has been pursuant to the terms of a binding written
confidentiality agreement.  True and complete copies of all confidentiality
agreements and any amendments thereto have been delivered to the Company.  Each
TLC Company is, and, to the Shareholder’s and T. Longaberger’s knowledge, all
other parties thereto are, in compliance with the provisions of the
confidentiality agreements.  Each TLC Company is in compliance with the terms of
all Contracts pursuant to which a third party has disclosed to, or authorized a
TLC Company to use, Proprietary Information owned by such third party.

 

(i)            All current and former employees, consultants and contractors of
each TLC Company have executed and delivered, and are in compliance with,
enforceable agreements regarding the protection of the TLC Company’s
Intellectual Property and have provided valid written current assignments of all
Intellectual Property conceived or developed by such employees, consultants or
contractors in connection with their services for the TLC Company.  True and
complete copies of all such agreements have been delivered to the Company.  No
such current or former employee, consultant or contractor or any other Person
has any right, claim or interest in or to any of the TLC Companies’ Intellectual
Property.

 

(j)            All Intellectual Property that has been distributed, sold or
licensed to a third party by the TLC Companies that is covered by a
representation or warranty conformed to or conforms to, and performed or
performs in accordance with, the representations and warranties provided with
respect to such Intellectual Property by or on behalf of the TLC Companies for
the time period during which such representations and warranties apply.

 

(k)           The execution and delivery by the Shareholder, T. Longaberger and
the TLC Companies of this Agreement do not, and the consummation by the
Shareholder, T. Longaberger and the TLC Companies of the Transactions (in each
case, with or without the giving of notice or lapse of time, or both), will not,
directly or indirectly, result in the loss or impairment of any TLC Company’s
Intellectual Property, or give rise to any right of any party to

 

22

--------------------------------------------------------------------------------


 

terminate or reprise or otherwise renegotiate a TLC Company’s rights to own any
of its Intellectual Property or its rights under any license, nor require the
consent of any Governmental Entity or other third party in respect of any such
Intellectual Property.

 

3.16        Absence of Certain Changes or Events.  Except as otherwise set forth
on the Schedule 3.16, since the date of the Balance Sheet:

 

(a)           there has been no event, occurrence, or fact, or any series of
events, occurrences, or facts that could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect;

 

(b)           no TLC Company has amended or changed its Charter Documents;

 

(c)           no TLC Company has declared, set aside or paid any dividend or
other distribution (whether in cash, stock or property) with respect to any
Equity Securities or any other security;

 

(d)           no TLC Company has split, combined or reclassified any Equity
Securities or other security, or issued, or authorized for issuance, any Equity
Securities or other security;

 

(e)           no TLC Company has altered any term of any outstanding Equity
Securities or other security;

 

(f)            no TLC Company has (i) increased or modified the compensation,
including salary, bonuses, commissions or deferred compensation or benefits
payable or to become payable by a TLC Company to any of its current or former
directors, managers, employees, contractors or consultants, (ii) increased or
modified any Benefit Plan, payment or arrangement made to, for or with any
current or former directors, managers, employees, contractors or consultants of
any TLC Company, (iii) entered into any employment, severance or termination
agreement, or (iv) entered into any agreement or arrangement with any of its
current or former directors, managers, employees, contractors or consultants
providing any form of signing or stay on bonus or compensation;

 

(g)           other than the sale of inventory in the ordinary course of
business, no TLC Company has sold, leased, transferred or assigned any Assets of
such TLC Company;

 

(h)           except for the Stukey Indebtedness, no TLC Company has incurred,
assumed or guaranteed any Indebtedness;

 

(i)            except for the Stukey Indebtedness, no TLC Company has created or
assumed any Lien on any Asset, except for Permitted Liens;

 

(j)            no TLC Company has made any loan, advance or capital contribution
to, or investment in, any Person;

 

(k)           no TLC Company has entered into any TLC Contract other than in the
ordinary course of business;

 

23

--------------------------------------------------------------------------------


 

(l)            other than in the ordinary course of business, (i) no TLC
Contract has been modified (other than the Buy-Sell Agreement), (ii) no rights
under any TLC Contract have been waived or accelerated and (iii) no TLC Contract
that would be required to be listed as a TLC Contract pursuant to Section 3.17
if such Contract were in effect on the Closing Date, has been terminated or
cancelled;

 

(m)          no TLC Company has sold, transferred, pledged or assigned, and
there has been no reduction in the value of, any of its Intellectual Property;

 

(n)           there has not been any labor dispute or any activity or proceeding
by a labor union or representative thereof to organize any employees of the TLC
Companies;

 

(o)           there has not been any violation of or conflict with any Law to
which the Business or Assets of the TLC Companies are subject;

 

(p)           neither the Shareholder, T. Longaberger or any TLC Company has
agreed or entered into any arrangement to take any action which will result in
any representation or warranty set forth in this Article III being untrue or
incorrect on the Closing Date;

 

(q)           there has not been any damage, destruction or loss with respect to
the Assets of the TLC Companies, whether or not covered by insurance;

 

(r)            neither the Shareholder, T. Longaberger or any TLC Company has
made any change in accounting policies or practices;

 

(s)            neither the Shareholder, T. Longaberger or any officers or
employees of any TLC Company has left or given notice he or she intends to leave
the TLC Company;

 

(t)            except for the termination of Subchapter S election, neither the
Shareholder, T. Longaberger or any TLC Company has made any Tax election,
changed its method of Tax accounting or settled any claim for Taxes;

 

(u)           neither the Shareholder, T. Longaberger or any TLC Company has
settled any Action, except for the Rachel Stukey settlement evidenced by the
Redemption Agreement; and

 

(v)           neither the Shareholder, T. Longaberger or any TLC Company has
agreed, whether in writing or otherwise, to do any of the foregoing.

 

3.17        Contracts.

 

(a)           Except as set forth on Schedule 3.17(a), no TLC Company is a party
or is subject to, or its Assets are bound by any (“TLC Contracts”):

 

(i)            Contract for the purchase by a TLC Company of materials,
supplies, goods, services, equipment or other assets;

 

24

--------------------------------------------------------------------------------


 

(ii)           Contract for the sale by a TLC Company of materials, supplies,
goods, services, equipment or other assets or that requires a TLC Company to
purchase its total requirements of any product or service from a third party;

 

(iii)          employment, consulting, termination or severance Contract, other
than any such Contract that is terminable at-will by a TLC Company without
liability to the TLC Company;

 

(iv)          Contract containing noncompetition, nonsolicitation or
confidentiality covenants restricting a TLC Company (including geographic
restrictions);

 

(v)           partnership, joint venture or similar Contract;

 

(vi)          distribution, dealer, marketing, consultant, representative or
sales agency Contract;

 

(vii)         maintenance Contract pursuant to which a TLC Company is rendering
or responsible for providing maintenance services;

 

(viii)        Contract evidencing an obligation to purchase, sell, lease or
sublease personal property or Real Property;

 

(ix)          guaranty, surety or contribution Contract or any Contract that
provides for the indemnification by a TLC Company of any Person, the undertaking
by a TLC Company to be responsible for consequential damages or the assumption
by a TLC Company of any Tax, environmental or other liability;

 

(x)           Contract with any Governmental Entity;

 

(xi)          note, debenture, bond, equipment trust, letter of credit, loan or
other Contract for Indebtedness or lending of money (other than to employees for
travel expenses in the ordinary course of business) or any undertaking of the
Indebtedness or Liability of any other Person;

 

(xii)         Contract for any capital expenditures or leasehold improvements;

 

(xiii)        Contract that grants any distribution rights either to or from a
TLC Company in any market, field or territory;

 

(xiv)        Contract that relates to the acquisition or disposition of any
business (whether by merger, sale of stock, sale of assets or otherwise);

 

(xv)         license, sublicense, royalty or similar agreements;

 

(xvi)        collective bargaining Contract or other Contract with any labor
organization, union or association;

 

25

--------------------------------------------------------------------------------


 

(xvii)       Contract that contains exceptional or unusual terms or conditions
or is not made at arm’s length and in the best interest of a TLC Company; or

 

(xviii)      Contract that is otherwise material to a TLC Company and not
previously disclosed pursuant to this Section 3.17.

 

(b)           The TLC Contracts are in full force and effect and are in all
material respects valid and binding obligations of the parties thereto,
enforceable in accordance with their terms, and no defenses, off sets or
counterclaims have been asserted or, to the knowledge of the Shareholder and
T. Longaberger, may be made by any party thereto, nor has any TLC Company waived
any right thereunder.

 

(c)           No TLC Company, and, to the knowledge of the Shareholder and
T. Longaberger, any other party thereto, is in default in the performance,
observance or fulfillment of any obligation, covenant, condition or other term
contained in any TLC Contract, and no TLC Company has given or received notice
to or from any Person relating to any such alleged or potential default that has
not been fully cured.  No event has occurred which (with or without the giving
of notice or lapse of time, or both) may conflict with or result in a violation
or breach of, or give any Person the right to exercise any remedy under or
accelerate the maturity or performance of, or cancel, terminate or modify, any
TLC Contract.

 

(d)           Except as set forth in the Schedule 3.17(d), neither a TLC
Company, T. Longaberger or the Shareholder is required to obtain any Consent
under any of the TLC Contracts in connection with the execution and delivery by
the Shareholder or the TLC Companies of this Agreement or the consummation of
the Transactions.

 

(e)           The Shareholder has delivered true and complete copies of each TLC
Contract to the Company.

 

3.18        Litigation.

 

(a)           Except as set forth on Schedule 3.18, there is no Action by any
Person or Government Authority (i) pending or threatened against or affecting
any TLC Company or its Assets, the Shareholder or T. Longaberger, (ii) that
challenges or seeks to prevent, enjoin or otherwise delay the Transactions,
(iii) that could result in a limitation on the right of the Company to own the
TLC Shares or to control the TLC Companies, (iv) that could have the effect of
restraining or prohibiting the Company’s ownership or operation (or that of its
Subsidiaries or  Affiliates) of all or any portion of the Business or Assets of
the TLC Companies, or (v) that could compel the Company or any of its
Subsidiaries or Affiliates to dispose of or hold separate all or any material
portion of the Business or Assets of any TLC Company.  No event has occurred or
circumstances exist that may give rise or serve as a basis for any such Action. 
There is no Action against any current or former director, officer or employee
of any TLC Company with respect to which the TLC Company has or is reasonably
likely to have an indemnification obligation.  There is no unsatisfied order,
judgment, penalty or award against or affecting the TLC Companies or any of
their Assets.

 

26

--------------------------------------------------------------------------------


 

3.19        Employee Benefits.

 

(a)           Schedule 3.19(a) sets forth a true and complete list of all
Benefit Plans sponsored, maintained or contributed to or required to be
contributed to each TLC Company for the benefit of any present or former
directors, employees, contractors or consultants of a TLC Company (each a “TLC
Benefit Plan”).  No TLC Company has intent or commitment to create any
additional Benefit Plans or amend any of its Benefit Plans.

 

(b)           The Shareholder has delivered to the Company a true and complete
set of copies of (i) all TLC Benefit Plans (as well as all employee benefit
plans as defined in Section 3(3) of ERISA that were terminated during the
preceding five years and were intended at any time to be qualified under
Section 401(a) of the Code) and related trust agreements, annuity contracts,
other funding instruments, and all other material Contracts and agreements,
including third party administration agreements and service agreements,
maintained in connection with the operation of the TLC Benefit Plans, (ii) the
latest IRS determination letter, if any, obtained with respect to any such TLC
Benefit Plan intended to be qualified or exempt under Section 401 or 501 of the
Code, as applicable; (iii) Forms 5500 and certified financial statements for the
most recently completed three fiscal years for each TLC Benefit Plan required to
file such form, together with the most recent actuarial report, if any, prepared
by the TLC Benefit Plan’s enrolled actuary, (iv) all summary plan descriptions
for each TLC Benefit Plan for which a summary plan description is required, if
any, and summaries prepared for each other TLC Benefit Plan, if any, distributed
to participants and beneficiaries and (v) any summaries of material
modification, if any, concerning the TLC Benefit Plans.

 

(c)           Each TLC Benefit Plan has been maintained, operated and
administered in all material respects in accordance with such TLC Benefit Plan’s
respective terms, and in compliance with all applicable laws, including ERISA
and the Code.  All reports, notices and disclosures required to be filed or
furnished under the Code, ERISA or the terms of the TLC Benefit Plans with
respect to each TLC Benefit Plan have been duly and timely filed or furnished. 
Within the last three years, no TLC Company has participated in any voluntary
compliance or self-correction programs established by the IRS with respect to
any TLC Benefit Plan for which full correction has not been effectuated, or
entered into a closing agreement with the IRS with respect to the form or
operation of any TLC Benefit Plan for which all liabilities and obligations to
such TLC Benefit Plan and any corresponding participants and beneficiaries have
not been satisfied.  Each TLC Benefit Plan that is an “employee pension benefit
plan” (as defined in Section 3(2) of ERISA) and which is intended to be
qualified under Section 401(a) of the Code (a “Pension Plan”), has been
determined by the Internal Revenue Service to be so qualified and no condition
exists that would adversely affect any such determination.

 

(d)           Neither the Shareholder, any TLC Company or any ERISA Affiliate
has within the last six years had an obligation to contribute to, or had any
liability, including any contingent liability, with respect to, a “defined
benefit plan,” as defined in Section 3(35) of ERISA, a pension plan subject to
the minimum funding standards of Section 302 of ERISA or Section 412 of the
Code, or a “multiemployer plan,” as defined in Section 3(37) of ERISA.

 

(e)           Neither the Shareholder, any TLC Company, any ERISA Affiliate or
any trustee or agent of any TLC Benefit Plan has been or is currently engaged in
any “prohibited transactions” (as defined by Section 406 of ERISA or
Section 4975 of the Code) for which an exemption is not applicable which could
subject the Shareholder, a TLC Company, any ERISA

 

27

--------------------------------------------------------------------------------


 

Affiliate or any trustee or agent of any TLC Benefit Plan to the tax or penalty
imposed by Section 4975 of the Code or Section 502 of ERISA.

 

(f)            With respect to each TLC Benefit Plan, there are no Actions,
(other than routine claims for benefits in the ordinary course) pending or
threatened against any such TLC Benefit Plan, the Shareholder, any TLC Company,
any ERISA Affiliate or any trustee or agent of any such TLC Benefit Plan.

 

(g)           With respect to each TLC Benefit Plan to which the Shareholder,
any TLC Company or any ERISA Affiliate is a party which constitutes a group
health plan subject to Section 4980B of the Code, each such TLC Benefit Plan
complies, and in each case has complied, with all applicable requirements of
Section 4980B of the Code.  Each TLC Benefit Plan is, to the extent binding upon
the TLC Benefit Plan, currently operating in material compliance with all
regulations issued by the United States Department of Health and Human Services
pursuant to the Health Insurance Portability and Accountability Act of 1996, as
amended, including those regulations addressing the privacy, security,
maintenance, disclosure, confidentiality, and transmission of certain health
related information that are promulgated at 45 CFR Parts 160, 162 and 164, and
have operated in material compliance with such regulations since the effective
date of such regulations.

 

(h)           Each TLC Benefit Plan that is subject to the Patient Protection
and Affordable Care Act of 2010, as amended (the “Affordable Care Act”) has been
maintained and administered in compliance with the Affordable Care Act,
including all notice and coverage requirements, and no Tax or liability has been
or is expected to be incurred as a result of the application of the Affordable
Care Act to such TLC Benefit Plan.

 

(i)            Full payment has been made of all amounts which the Shareholder,
any TLC Company or any ERISA Affiliate was required to have paid as a
contribution to any TLC Benefit Plan as of the last day of the most recent
fiscal year of each TLC Benefit Plan ended prior to the Closing Date.

 

(j)            Each TLC Benefit Plan is, and its administration is and has been
during the six-year period preceding the Closing Date, in compliance with, and
none of the Shareholder, any TLC Company or any ERISA Affiliate has received any
claim or notice that any such TLC Benefit Plan is not in compliance with, all
applicable Laws and orders and prohibited transaction exemptions, including to
the extent applicable, the requirements of ERISA.

 

(k)           Neither the Shareholder, any TLC Company or any ERISA Affiliate is
in default in performing any of its contractual obligations under any of the TLC
Benefit Plans or any related trust agreement or insurance contract.

 

(l)            There are no outstanding liabilities of any TLC Benefit Plan
other than liabilities for benefits to be paid to participants in any TLC
Benefit Plan and their beneficiaries in accordance with the terms of such TLC
Benefit Plan.

 

(m)          The Shareholder and/or each TLC Company (and each ERISA Affiliate
if applicable) has the right under the terms of each TLC Benefit Plan and under
applicable Law to amend, revise, merge or terminate such plan (or its
participation in such plan) or transfer the

 

28

--------------------------------------------------------------------------------


 

assets of such plan to another arrangement, plan or fund at any time exclusively
by action of a TLC Company, and no additional contributions would be required to
properly effect such termination.

 

(n)           No TLC Benefit Plan other than a Pension Plan, retiree medical
plan or severance plan, provides benefits to any individual after termination of
employment.

 

(o)           Except as set forth on Schedule 3.19(o), the consummation of the
Transactions will not (either alone or in conjunction with any other event)
(i) entitle any current or former director, employee, contractor or consultant
of any TLC Company to severance pay, unemployment compensation or any other
payment, (ii) accelerate the time of payment or vesting or increase the amount
of compensation due to any such director, employee, contractor or consultant or
result in the payment of any other benefits to any Person or the forgiveness of
any Indebtedness of any Person, (iii) result in any prohibited transaction
described in Section 406 of ERISA or Section 4975 of the Code for which an
exemption is not available or (iv) result in the payment or series of payments
by the Shareholder or any TLC Company to any Person of an “excess parachute
payment”(as defined in Section 280G of the Code).

 

(p)           With respect to each TLC Benefit Plan that is funded wholly or
partially through an insurance policy, all premiums required to have been paid
as of the Closing Date under such insurance policy have been paid, and, as of
the Closing Date, there are no liabilities of the Shareholder, any TLC Company
or any ERISA Affiliate under any insurance policy or ancillary agreement with
respect to such insurance policy in the nature of a retroactive rate adjustment,
loss sharing arrangement or other actual or contingent liability arising wholly
or partially out of events occurring prior to the Closing Date.

 

(q)           Each TLC Benefit Plan that constitutes a “welfare benefit
plan,”(as defined in Section 3(1) of ERISA) and for which contributions are
claimed by the Shareholder, the TLC Company or any ERISA Affiliate as deductions
under any provision of the Code, is in compliance with all applicable
requirements pertaining to such deductions.  With respect to any “welfare
benefit fund” (as defined in Section 419 of the Code) related to a welfare
benefit plan, there is no disqualified benefit (within the meaning of
Section 4976(b) of the Code) that would result in the imposition of a Tax under
Section 4976(a) of the Code.  All welfare benefit funds intended to be exempt
from Tax under Section 501(a) of the Code have been determined by the IRS to be
so exempt and no event or condition exists which would adversely affect any such
determination.

 

(r)            Each TLC Benefit Plan which is a “non-qualified deferred
compensation plan” (as such term is defined in Section 409A(d)(1) of the Code)
(i) was, for the period beginning on the later of (A) January 1, 2005, or
(B) the date of the inception of such TLC Benefit Plan (as determined under
Section 409A of the Code (the “Establishment Date”)), and ending on December 31,
2008, administered in good faith compliance with the requirements of
Section 409A of the Code and applicable guidance issued thereunder, (ii) has
been, since the later of (A) January 1, 2009, or (B) the Establishment Date,
administered in compliance with the requirements of Section 409A of the Code and
the final regulations issued and outstanding thereunder, and (iii) has been,
since the later of (A) January 1, 2009, and (B) the Establishment Date, in a
written form that complies with the requirements of Section 409A of the Code and

 

29

--------------------------------------------------------------------------------


 

final regulations issued and outstanding thereunder, such that, it could not
reasonably be expected that, in the event of an audit by the IRS of either a TLC
Company or any individual participating in such TLC Benefit Plan, the additional
tax described in Section 409A(a)(1)(B) would be assessed against any such
participant with respect to benefits due or accruing under such TLC Benefit Plan
as a result of any event occurring prior to the Closing Date or the manner in
which such plan or arrangement has been established or operated prior to the
Closing Date.  Schedule 3.19(r) identifies each TLC Benefit Plan that is subject
to Section 409A of the Code.  No TLC Company has elected to or is required to
defer payment of amounts from a foreign entity which will be subject to the
provisions of Section 457A of the Code.  No TLC Company has any obligation to
gross-up, indemnify or otherwise reimburse any Person for any tax incurred by
such person pursuant to Section 409A or Section 280G of the Code.

 

(s)            Except as set forth on Schedule 3.19(s), no TLC Benefit Plan is
maintained outside the jurisdiction of the United States or covers any current
or former employee, director, officer, partner, manager, member or consultant of
any TLC Company residing or working outside the United States.

 

(t)            Neither the Shareholder, any TLC Company or any ERISA Affiliate
has any duty or obligation to indemnify or hold another Person harmless for any
liability attributable to any acts or omissions by such Person with respect to
any TLC Benefit Plan.

 

(u)           No insurance policy or any other contract affecting any TLC
Benefit Plan requires or permits a retroactive increase in premiums or payments
thereunder.  The level of insurance reserves under each insured TLC Benefit Plan
and any stop-loss insurance policy issued in connection with a TLC Benefit Plan
is reasonable and sufficient to provide for all incurred but unpaid claims and
claims reasonably expected to be incurred and reported.

 

(v)           No TLC Benefit Plan has at any time held any employer securities.

 

3.20        Labor and Employment Matters.

 

(a)           Schedule 3.20(a) sets forth (i) (A) a list of all directors,
managers, employees, contractors and consultants of each TLC Company (including
title and position) as of the Closing Date and (B) the compensation and benefits
of each such director, employee, contractor and consultant and (ii) a list of
all former directors, managers, employees, contractors and consultants of each
TLC Company who are receiving benefits or scheduled to receive benefits in the
future, and the pension benefit, medical insurance coverage and other benefits
of each such former director, employee, contractor and consultant.  None of the
above referenced benefits includes unusual or exceptional terms or conditions. 
All directors, managers, officers, employees, contractors and consultants of
each TLC Company may be removed or terminated by the TLC Company (or the Company
after the Closing) at any time with or without cause, but only for reasons not
prohibited by and otherwise consistent with federal, state and local Law and
without any severance or other liability to any TLC Company or the Company.

 

(b)           No TLC Company is a party or subject to any labor union or
collective bargaining agreement.  There are no pending or threatened labor
disputes, work stoppages, requests for representation, pickets, work slow-downs
due to labor disagreements or any Actions

 

30

--------------------------------------------------------------------------------


 

which involve the labor or employment relations of any TLC Company.  There is no
unfair labor practice, charge or complaint pending, unresolved or, threatened
before the National Labor Relations Board.  No event has occurred or
circumstance exists that may provide the basis of any work stoppage or other
labor dispute.

 

(c)                                  Each TLC Company has complied with each,
and is not knowingly in violation of any, Law relating to anti-discrimination
and equal employment opportunities and there are, and have been, no violations
of any other Law with respect to the hiring, hours, wages, occupational safety
and health, employment, promotion, termination or benefits of any employee or
other Person.  Each TLC Company has filed and/or posted all reports, information
and notices required under any Law with respect to the hiring, hours, wages,
occupational safety and health, employment, promotion, termination or benefits
of any employee or other Person, and will timely file all such reports,
information and notices required by any Law to be given prior to the Closing. 
Each TLC Company has maintained all records required by any applicable federal,
state or local employment Law, including but not limited to, time records,
records required under Title VII of the 1964 Civil Rights Act, the American with
Disabilities Act and the Occupational Safety and Health Administration Records
and other similar records.

 

(d)                                 Each TLC Company has paid or properly
accrued in the ordinary course of business all wages and compensation due to
employees, including all vacations or vacation pay, holidays or holiday pay,
sick days or sick pay and bonuses.

 

(e)                                  No TLC Company is a party to any Contract
which restricts a TLC Company from relocating, closing or terminating any of its
operations or facilities or any portion thereof.  No TLC Company has, since
January 1, 2008, effectuated a “plant closing”(as defined in the WARN Act) or a
“mass lay-off’ (as defined in the WARN Act), in either case affecting any site
of employment or facility of a TLC Company, except in accordance with the WARN
Act and any applicable state or local Laws.  The consummation of the
Transactions will not create liability for any act by the Shareholder or any TLC
Company on or prior to the Closing under the WARN Act or any other Law
respecting reductions in force or the impact on employees of plant closings or
sales of businesses.

 

(f)                                   Except as set forth on Schedule 3.20(f),
each TLC Company has complied and is in compliance with the requirements of the
Immigration Reform and Control Act of 1986.  The Shareholder Disclosure Schedule
sets forth a true and complete list of all employees of the TLC Companies
working in the United States who are not U.S. citizens and a description of the
legal status under which each such employee is permitted to work in the United
States.  All employees of the TLC Companies who are performing services for the
TLC Companies in the United States are legally able to work in the United States
and will be able to continue to work in the United States following the
consummation of the Transactions.

 

(g)                                  Except as set forth on Schedule 3.20(g), no
Person that was engaged by the TLC Companies as an independent contractor or in
any other non-employee capacity can or will be characterized or deemed to be an
employee of any TLC Company under applicable Law for any purpose whatsoever
including, without limitation, for purposes of federal, state and local income
taxation, workers’ compensation, unemployment insurance and eligibility for any
TLC Company’s group benefit.

 

31

--------------------------------------------------------------------------------


 

(h)                                 Except as set forth on Schedule 3.20(h),
there are no covenants, agreements or restrictions, included but not limited to,
employment not compete agreements, prohibiting, limiting or in any way
restricting any employee of any TLC Company from engaging in any type of
business activity in any location.  No employee, consultant or contractor of any
TLC Company has been, is or will be, by performing services for a TLC Company,
in violation of any term of any employment, invention disclosure or assignment,
confidentiality, noncompetition or other restrictive covenant or agreement as a
result of such employee’s, consultant’s or independent contractor’s employment
by or contract with a TLC Company or any services rendered by such employee,
consultant or independent contractor.

 

3.21                        Environmental.

 

(a)                                 The TLC Companies have obtained, and are in
compliance with, all Environmental licenses, permits, consents and orders
required by Environmental Law or Environmental Actions in connection with the
operations of the Business and the Real Property, all of which are listed on
Schedule 3.21(a).  All such licenses, permits, consents and orders are valid and
in full force and effect and none will be terminated or impaired or become
terminable as a result of the Transactions.  The TLC Companies have been, and
are currently, in compliance with all Environmental Laws and final Environmental
Actions.  Neither the Shareholder, T. Longaberger or any TLC Company has
received notice alleging that a TLC Company is in violation of any Environmental
Laws or final Environmental Actions.

 

(b)                                 There are no pending or threatened
Environmental Actions against or affecting any TLC Company, and there are no
facts or circumstances which could be expected to form the basis for any
Environmental Action against a TLC Company.

 

(c)                                  No TLC Company has entered into, agreed to
or is the subject of an Environmental Action relating to an investigation or
cleanup of a Hazardous Material any Environmental Law.

 

(d)                                 No Lien has been attached to or asserted or
threatened against the Assets, the Real Property or the rights of the TLC
Companies pursuant to any Environmental Law or Environmental Action and there
are no facts, circumstances or other conditions which could be expected to give
rise to any Liens on or affecting the Assets or Real Property.

 

(e)                                  There has been no treatment, storage,
disposal or Release of any Hazardous Material at, from, into, on or under any
Real Property or any other property currently or formerly owned, operated or
leased by any TLC Company in violation of any Environmental Laws or final
Environmental Action.  No Hazardous Materials are present in, on, about or
migrating to or from any Real Property that could be expected to give rise to
the violation of an Environmental Law or give rise to an Environmental Action
against any TLC Company.

 

(f)                                   No TLC Company has received a
CERCLA 104(e) information request nor has any TLC Company been named as a
potentially responsible party under CERCLA or any under analogous state Law.  No
TLC Company has received an analogous notice or request from any non-U.S.
Governmental Entity.

 

32

--------------------------------------------------------------------------------


 

(g)                                  There are no aboveground or underground
storage tanks on, under or about the Real Property.  Any aboveground or
underground storage tanks previously located on, under or about the Real
Property or any other property currently or formerly owned, operated or leased
by any TLC Company or its Affiliates have been removed in accordance with all
Environmental Laws and no residual contamination, if any, remains at such sites
in excess of standards applicable to residential use of the Real Property.

 

(h)                                 No TLC Company has transported or arranged
for the treatment, storage, handling, disposal or transportation of any
Hazardous Material to any off-site location which is an environmental clean-up
site, and none of the Real Property is an environmental clean-up site.

 

(i)                                     The Shareholder has provided to the
Company true and complete copies of, or access to, all written environmental
assessments, materials, reports, data, analyses and compliance audits that have
been prepared by or on behalf of the TLC Companies with respect to the Real
Property or any other real property formerly owned, operated or leased by the
TLC Companies or their Affiliates.

 

3.22                        Insurance.

 

(a)                                 Schedule 3.22 sets forth (i) a true and
complete list of each insurance policy and fidelity bond which covers each TLC
Company and its Businesses and Assets, its directors, managers and employees and
(ii) a list of all pending claims and the claims history for each TLC Company
during the current year and the preceding three years (including with respect to
insurance obtained but not currently maintained).  There are no pending claims
under any of such policies as to which coverage has been questioned, denied or
disputed by the insurer or in respect of which the insurer has reserved its
rights.  Schedule 3.22 describes any self-insurance arrangement by or affecting
the TLC Companies and the loss experience for all claims that were self-insured
in the current year and the preceding three years.

 

(b)                                 All such insurance policies are issued by an
insurer that is financially sound and reputable, are in full force and effect
and are enforceable in accordance with their terms and will continue in full
force and effect with respect to the TLC Companies following the Transactions. 
Such policies provide adequate insurance coverage for the TLC Companies and
their Business, Assets, directors, managers and employees and are sufficient for
compliance with all Laws and Contracts to which any TLC Company is a party or by
which it is bound.

 

(c)                                  All premiums due under such policies have
been paid in full or, with respect to premiums not yet due, accrued.  Neither
the Shareholder, T. Longaberger or any TLC Company has received a notice of
cancellation of any policy or of any changes that are required in the conduct of
the Business as a condition to the continuation of coverage under or renewal of
any such policy.  There is no existing default or event which (with or without
the giving of notice or lapse of time, or both) would constitute a default under
any policy or induce any insurer to terminate or cancel any such policy. 
Neither the Shareholder, T. Longaberger or TLC Company has knowledge of any
threatened, or any basis for, termination of, or material premium increase with
respect to any such policy and none of such policies provides for retroactive
premium adjustments.

 

33

--------------------------------------------------------------------------------


 

3.23                        Product Warranty.

 

(a)                                 There are no warranties (express or implied)
outstanding with respect to any products currently or formerly manufactured,
sold, distributed, provided, shipped or licensed (“Products”), or any services
rendered, by the TLC Companies beyond that set forth in the standard conditions
of sale or service or written warranty provided upon sale of a Product(which
have been provided to the Company), except as identified in Schedule 3.23.

 

(b)                                 All Products that have been or are being
tested, developed, labeled, stored, promoted, distributed, manufactured, sold
and/or marketed by the TLC Companies have been and are being tested, developed,
labeled, stored, promoted, distributed, manufactured, sold and/or marketed in
compliance with all Product specifications, all express and implied warranties
and all requirements under applicable Law.

 

(c)                                  There are no design, manufacturing or other
defects, latent or otherwise, with respect to any Product and such Products are
not toxic when used in accordance with their intended use.  Each Product that
has been manufactured, sold, distributed, provided, shipped or licensed
contained all warnings required by applicable Law and such warnings have been in
accordance with reasonable industry practice.

 

(d)                                 No TLC Company has any material liability
arising out of any injury to individuals or property as a result of the
ownership, possession or use of any Product.  No TLC Company or any of its
suppliers have committed any act or failed to commit any act, which would result
in, and there has been no occurrence which would give rise to or form the basis
of, any product liability, product defect or liability for breach of warranty in
excess of Ten Thousand Dollars ($10,000) (whether covered by insurance or not)
on the part of the TLC Company with respect to any Product.

 

(e)                                  No TLC Company nor any of its suppliers has
voluntarily made, or been required by any Governmental Entity to make, any
recall of, or suspend or discontinue, any Product.  There are no facts,
circumstances or conditions that would reasonably be expected to form the basis
for any Action with respect to a recall, suspension or discontinuance of any
Product.  Since December 31, 2007, there has been no inspections, inspection
reports or other written correspondence from any Governmental Entity that
asserts or alleges that the operation of any TLC Company is or was not or may
not be in compliance with any applicable Laws or regulatory requirement.

 

(f)                                   The Financial Statements reflect adequate
reserves (in accordance with GAAP) for Product design and warranty claims and
other damages in connection with any Product manufactured, sold, distributed,
shipped or licensed, or service rendered, by the TLC Companies on or prior to
date of Balance Sheet.  The accounting records of each TLC Company will reflect
adequate reserves (in accordance with GAAP) for all such claims in connection
with Products manufactured, sold, distributed, shipped or licensed, or services
rendered by, a TLC Company from date of the Balance Sheet to the Closing Date.

 

3.24                        Books and Records.  The minute books (containing the
records of the meetings, or written consents in lieu of such meetings, of the
stockholders, members, the board of directors

 

34

--------------------------------------------------------------------------------


 

or managers and any committees of the board of directors or managers), the stock
certificate books and the stock record books of each TLC Company are correct and
complete and have been maintained in accordance with sound business practices. 
The minute books of each TLC Company contain true and complete records of all
meetings or actions taken by written consent of the stockholders, members, the
board of directors or managers and any committees of the board of directors or
managers of the TLC Company, and no meeting or action by written consent in lieu
of such meeting, of any such stockholders, members, the board of directors or
managers or committee of such board of directors or managers, has been held for
which minutes have not been prepared and not contained in the minute books.  All
of the books and records of each TLC Company, including minute books, are in the
possession of the TLC Companies.  Current, true and correct copies of the minute
books have been provided to the Company.

 

3.25                        Suppliers and Customers.  Schedule 3.25 sets forth
(i) each supplier material to the TLC Companies, (ii) each supplier who
constitutes a sole source of supply to the TLC Companies, and (iii) each
customer that is material to any TLC Company or has contributed in excess of
five percent (5%) of the TLC Companies’ revenues for the most recent fiscal
year.  The relationships of the TLC Companies with each such supplier and
customer are good commercial working relationships. No such supplier or customer
has canceled or otherwise terminated or materially modified, or threatened to
cancel or otherwise terminate or materially modify, its relationship with any
TLC Company.  Neither the Shareholder, T. Longaberger or TLC Company has
received notice or has reason to believe that any such supplier or customer may
cancel or otherwise materially modify its relationship with a TLC Company or
limit its supply of services, supplies or materials to, or its purchases of
products, materials, goods or services from, a TLC Company, either as a result
of the Transactions or otherwise.  No supplier or customer of any TLC Company
which was a material customer of or supplier to each TLC Company during the
prior fiscal year has terminated its relationship with a TLC Company or been
terminated by a TLC Company.

 

3.26                        Consultants.  The Shareholder has provided the
Company with a list of the names and addresses of all current and former
Consultants of the TLC Companies, copies of all Consultant Agreements and other
Contracts with any TLC Company and the compensation paid to each Consultant for
the past five fiscal years.  Except as set forth on Schedule 3.26 there are no
suits, actions, claims, inquiries, investigations, legal, administrative or
arbitration proceedings pending or, to the knowledge of the Shareholder,
T. Longaberger or any TLC Company, threatened, against or affecting the
Shareholder, T. Longaberger or any TLC Company or its directors, managers,
officers or employees by any Consultant or pending or threatened by any TLC
Company against a Consultant.  Except as set forth on Schedule 3.26, each a
Consultant is in compliance with such Consultant’s Independent Consultant
Agreement with the applicable TLC Company, the related Policies and Procedures
and the other rules and regulations relating to such TLC Company’s Consultants. 
Since December 31, 2011, no TLC Company has received any notice from any
Consultant of his or her intention to alter or terminate his or her business
relationship with a TLC Company or to compete in any way with any TLC Company.

 

3.27                        Brokers or Finders.  Other than as set forth on
Schedule 3.27, no broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
Transactions based upon arrangements made by or on behalf of the Shareholder,
T. Longaberger or any TLC Company.

 

35

--------------------------------------------------------------------------------


 

3.28                        Bank Accounts.  Schedule 3.28 sets forth the name of
each bank, investment, safe deposit company or other financial institution in
which each TLC Company has an account, lock box or safe deposit box, a list of
each deposit, savings, brokerage, securities or similar account and the names of
all persons authorized to draw thereon or have access thereto.  All payments
made by the TLC Companies have been made in the ordinary course through banking
channels.

 

3.29                        Powers of Attorney.  There are no outstanding powers
of attorney executed by or on behalf of any TLC Company in favor of any Person.

 

3.30                        Support Services.  Neither the Shareholder or
T. Longaberger provides support or other services to any TLC Company.

 

3.31                        Loans to or from Directors, Managers, Employees, or
Consultants.  Except as set forth on Schedule 3.31, no TLC Company has loaned
any monies to or borrowed any monies from, any director, manager or employee of,
or consultant to, a TLC Company.

 

3.32                        Arms-Length Transactions.  Except as set forth on
Schedule 3.32, all of the material transactions with any Person by the TLC
Companies have been conducted on an arms-length basis.  Except as set forth on
Schedule 3.32, (i) neither the Shareholder or any director, manager, officer or
employee of any TLC Company or its Affiliates has any direct or indirect
interest, profit participation or ownership (other than through non-controlling
investments in securities of publicly-held corporations) in businesses which are
competitors of any TLC Company and (ii) none of the Shareholder or any officer,
director or employee of any TLC Company or its Affiliate is an Affiliate of any
Person that has a material business relationship with any TLC Company.

 

3.33                        Indebtedness.  The Shareholder has extinguished, or
caused to be extinguished, (i) all Indebtedness of any TLC Company to the
Shareholder or T. Longaberger and (ii) all guarantees by any TLC Company of any
Indebtedness of the Shareholder, and the Shareholder has released, or caused to
be released, all Liens in and upon any of the Assets of the TLC Companies and
the TLC Shares, other than Permitted Liens.

 

3.34                        Solvency.

 

(a)                                 The fair value of each TLC Company’s assets
exceeds the amount of such TLC Company’s existing debts and liabilities
(including known contingent liabilities).  Each TLC Company’s Assets do not
constitute unreasonably small capital to carry on its Business for the current
fiscal year as now conducted and as proposed to be conducted, including its
capital needs taking into account the particular capital requirements of the
Business conducted by such TLC Company and projected capital requirements and
capital availability thereof.  The current cash flow of each TLC Company,
together with the proceeds each TLC Company would receive were it to liquidate
all of its Assets, after taking into account all anticipated uses of the cash,
would be sufficient to pay all amounts on or in respect of its debt when such
amounts are required to be paid.  Each TLC Company is, and has been, able to
timely pay its debts, liabilities and obligations.  No TLC Company intends to
incur debts beyond its ability to pay such debts as

 

36

--------------------------------------------------------------------------------


 

they mature (taking into account the timing and amounts of cash to be payable on
or in respect of its debts).

 

(b)                                 Immediately after the Closing, (i) the
Shareholder will be solvent, will be able to pay the Shareholder’s debts as they
mature and will have capital sufficient to carry on the Shareholder’s business
and all businesses in which the Shareholder is about to engage, and (ii) the
fair saleable value of the Shareholder’s assets (calculated on a going concern
basis) will be in excess of the amount of the Shareholder’s liabilities.  No
solvency proceeding of any character, including bankruptcy, receivership,
reorganization, composition or arrangement with creditors (including any
assignment for the benefit of creditors), voluntary or involuntary, affecting
the business of the Shareholder, T. Longaberger or any TLC Company (other than
as a creditor) is pending or is currently being contemplated by the Shareholder,
T. Longaberger or TLC Company or is being threatened against any Shareholder,
T. Longaberger or any TLC Company by any other Person.  Neither the Shareholder,
T. Longaberger or any TLC Company has made any assignment for the benefit of
creditors or taken any action in contemplation of, or which would constitute the
basis for, the institution of any such insolvency proceedings.

 

3.35                        Investment Representations.

 

(a)                                 The Shareholder is an “accredited investor”
as defined in the Securities Act and has such knowledge and experience in
business and financial matters as to be capable of evaluating the merits and
risks of the investment in the Note and the CVSL Shares issuable upon the
Conversion and making an informed investment decision with respect thereto.  The
Shareholder has experience in investing in restricted or illiquid securities of
entities like the Note and the CVSL Shares.

 

(b)                                 The Shareholder has reviewed, understood and
carefully considered the various risks of the Company and its business and
affairs, including (without limitation) its proposed operations.  The
Shareholder has no need for liquidity with respect to the Note and the CVSL
Shares issuable upon the Conversion and is able, without significantly impairing
its financial condition, to hold the Note and the CVSL Shares and bear the
economic risk of an investment in the Note and the CVSL Shares for an indefinite
time and can afford a complete loss of such investment.

 

(c)                                  The Shareholder (i) has been furnished or
has had access to all information and the business records of the Company which
it considers necessary or advisable to enable it to make an informed decision
with respect to the purchase of the Note and the CVSL Shares issuable upon the
Conversion; (ii) acknowledges that the Company makes periodic filings with the
SEC and that the Shareholder has reviewed such filings; and (iii) has had an
adequate opportunity to ask questions of, and receive answers from, the Company
concerning any and all matters relating to (AA) the terms and conditions of this
Agreement and the other documents necessary to effect the Transactions, (BB) the
purchase of the Note and CVSL Shares issuable upon the Conversion, (CC) the
business, operations, market potential, capitalization, financial condition and
prospects of the Company and (DD) all other matters deemed relevant by the
Shareholder.  The Shareholder has not relied on any statements or other
information (oral or written) from the Company, or any of its Representatives,
other than the information described in clause (i) above and other than the
provisions of this Agreement and the other documents to

 

37

--------------------------------------------------------------------------------


 

effect the Transactions, in making its determination to acquire the Note and the
CVSL Shares issuable upon the Conversion.

 

(d)                                 The Shareholder has not been induced to
acquire the Note and CVSL Shares issuable upon the Conversion by any public
solicitation or advertisement within the meaning of the Securities Act, and the
Company, when issuing the Note and CVSL Shares, is relying upon, among other
things, the representations and warranties of the Shareholder contained in this
Section 3.35.

 

(e)                                  The Shareholder is acquiring the Note and
the CVSL Shares issuable upon the Conversion for the Shareholder’s own account,
for investment, not as a nominee or agent of any other Person, and not with a
view to, or for resale in connection with, any distribution thereof within the
meaning of the Securities Act.  The Shareholder has no present intention of
selling, granting any participation in, or otherwise distributing or
transferring the Note and the CVSL Shares issuable upon the Conversion.  Except
as set forth in or contemplated by this Agreement, the Shareholder does not have
any contract, undertaking, agreement, commitment or arrangement with any Person
to sell or transfer, or grant any participation to any Person with respect to,
any of the Note or the CVSL Shares issuable upon the Conversion.  In this
Agreement, each agreement or covenant of the Shareholder not to sell (or resell)
or transfer, or any other restriction of the Shareholder on selling (or
reselling) or transferring, the Note and the CVSL Shares issuable upon the
Conversion shall be broadly construed and shall include (without limitation) any
assignment or transfer without value or consideration of, any grant of an option
or right to acquire, any pledge,  hypothecation or encumbrance of, and any grant
of a security interest or other interest in the Note and the CVSL Shares.

 

(f)                                   The Shareholder understands that the Note
and the CVSL Shares issuable upon the Conversion will be characterized as
“restricted securities” under the Securities Act inasmuch as this Agreement
contemplates that, if acquired by the Shareholder pursuant hereto, the Note and
the CVSL Shares will be acquired in a private transaction not involving a public
offering within the meaning of the Securities Act, that is exempt from the
registration requirements of the Securities Act.  The Shareholder understands
that the Note and the CVSL Shares issuable upon the Conversion have not been,
and are not being,  registered under the Securities Act or any Blue Sky Law or
any securities laws of any state or jurisdiction.  The Shareholder further
acknowledges that if the Note and the CVSL Shares issuable upon the Conversion
are issued to the Shareholder in accordance with the provisions of this
Agreement, the Note and the CVSL Shares may not be sold or transferred, or
otherwise disposed of, without registration under the Securities Act or the
existence of an exemption therefrom, and that in the absence of an effective
registration statement covering the Note and CVSL Shares or any available
exemption from registration under the Securities Act, the Note and the CVSL
Shares must be held indefinitely. The Company may require an opinion of counsel,
satisfactory to the Company, regarding the compliance with the applicable
securities laws of any sale or transfer of the Note and the CVSL Shares issuable
upon the Conversion.  The Shareholder will sell or transfer or otherwise dispose
of the Note and the CVSL Shares only in a manner consistent with its
representations, warranties and agreements set forth in this Agreement.  The
Company is not nor will be under any obligation to register the Note and the
CVSL Shares, or cause them to be registered, or to obtain or assist in obtaining
any exemption from registration, for any resale or transfer of the Note and the
CVSL Shares.  Rule 144 promulgated by the SEC is not available for

 

38

--------------------------------------------------------------------------------


 

the resale or transfer of any of the Note and the CVSL Shares issuable upon the
Conversion, and any reliance on Rule 144 thereafter will be subject to
compliance with all of the applicable conditions thereto.  The Shareholder is
familiar with Rule 144 promulgated under the Securities Act, as presently in
effect, and understands the resale limitations imposed thereby.

 

(g)                                  Each stock certificate representing the
CVSL Shares issuable upon the Conversion shall bear a legend in substantially
the following form:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.  THE SHARES HAVE BEEN ACQUIRED FOR
INVESTMENT AND MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE
OF AN EFFECTIVE REGISTRATION STATEMENT WITH RESPECT TO THE SHARES OR THE
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF SAID ACT THAT IS THEN APPLICABLE
TO THE SHARES AS TO WHICH A PRIOR OPINION OF COUNSEL MAY BE REQUIRED BY THE
ISSUER OR THE TRANSFER AGENT.”

 

The CVSL Shares issuable upon the Conversion will be subject to a stop-transfer
order reflecting the restrictions on resale and transfer described in this
Section 3.35.

 

3.36                        Completeness of Disclosure.

 

(a)                                 No representation or warranty by the
Shareholder, T. Longaberger or any TLC Company in this Agreement, and no
statement made by the Shareholder or T. Longaberger in the Shareholder
Disclosure Schedule or any certificate or other document furnished or to be
furnished to the Company pursuant hereto or in connection with the negotiation,
execution or performance of this Agreement or conduct of due diligence, contains
any untrue statement of a material fact or omits or will omit to state a
material fact required to be stated herein or therein or necessary to make any
statement herein or therein not misleading.  Except as specifically set forth in
this Agreement or the Shareholder Disclosure Schedule, there are no facts or
circumstances which, to the Shareholder’s, T. Longaberger’s or any TLC Company’s
knowledge, could be expected to have, individually or in the aggregate, a
Material Adverse Effect.

 

(b)                                 All information provided to the Company by
the Shareholder, T. Longaberger and the TLC Companies and all replies to the
questions or requests for information provided by the Shareholder,
T. Longaberger and the TLC Companies and their respective Representatives to the
Company or its Representatives were when given, and remain, true, accurate and
not misleading in all material respects, and there is no fact or matter which
makes any such information untrue, inaccurate or misleading in any material
respect or the disclosure of which might reasonably be expected to materially
adversely affect the willingness of the Company to purchase the TLC Shares on
the terms set forth in this Agreement.

 

(c)                                  No investigations by the Company, the
Company’s Representatives or any other Person shall reduce or otherwise affect
the obligations or liabilities of the Shareholder,

 

39

--------------------------------------------------------------------------------


 

T. Longaberger or TLC Company with respect to any representations, warranties,
covenants, or agreements made herein or in any Ancillary Document executed and
delivered in connection with the Transactions.

 

(d)                                 Notwithstanding anything to the contrary
contained herein, the representations made by T. Longaberger and Shareholder in
Sections 3.5, 3.9 and 3.21 are made limited to her and its actual knowledge.

 

ARTICLE  IV
REPRESENTATIONS BY THE COMPANY

 

The Company represents and warrants to the Shareholder that each statement
contained in this Article IV is true and correct as of the Closing Date, except
as set forth in the in the disclosure schedule dated and delivered as of the
date hereof by the Company to the Shareholder (the “Company Disclosure
Schedule”), which is attached to this Agreement.  The Company Disclosure
Schedule shall be arranged in sections corresponding to each Section and
subsection of this Article IV.

 

4.1                               Organization and Good Standing.  The Company
is a corporation duly organized, validly existing and in good standing under the
Laws of the State of Florida, has all requisite corporate power to own, lease
and operate its properties and to carry on its business as now being conducted.

 

4.2                               Authority and Enforceability.  The Company has
the requisite power and authority to enter into this Agreement and to consummate
the Transactions.  The execution and delivery by the Company of this Agreement
and the Ancillary Documents to which it is a party and the consummation by the
Company of the Transactions have been duly authorized by all necessary corporate
action on the part of the Company.  This Agreement and the Ancillary Document to
which it is a party have been duly executed and delivered by the Company and,
assuming due authorization, execution and delivery by the Shareholder,
T. Longaberger and each TLC Company, constitute the valid and binding obligation
of the Company, enforceable against it in accordance with their terms, except as
such enforceability may be limited by (i) bankruptcy, insolvency,
reorganization, moratorium or other similar Laws affecting or relating to
creditors’ rights generally, and (ii) the availability of injunctive relief and
other equitable remedies.

 

4.3                               No Conflicts; Authorizations.

 

(a)                                 The execution and delivery by the Company of
this Agreement do not, and the consummation by the Company of the Transactions
will not, (i) violate the provisions of any of the Charter Documents of the
Company, (ii) violate any Contract to which the Company is a party,
(iii) violate any Law of any Governmental Entity applicable to the Company on
the Closing Date or (iv) result in the creation of any Liens upon any of the
assets owned or used by the Company except in each such case where such
violation or Lien would not reasonably be expected to impair materially the
ability of the Company to perform its obligations under this Agreement or
consummate the Transactions.

 

(b)                                 Other than the amendment of the Company’s
Articles of Incorporation (as amended, the “Articles”) in order to create
sufficient additional authorized shares of Common

 

40

--------------------------------------------------------------------------------


 

Stock to effect the Conversion, no authorization or order of, registration,
declaration or filing with, or notice to, any Governmental Entity or any other
Person is required by or with respect to the Company in connection with the
execution and delivery of this Agreement and the consummation of the
Transactions, except for such authorizations, orders, registrations,
declarations, filings and notices the failure to obtain or make which would not
reasonably be expected to impair materially the ability of the Company to
perform its obligations under this Agreement or consummate the Transactions.

 

4.4                               Purchase for Investment.  The TLC Shares to be
acquired by the Company pursuant to this Agreement are being acquired for
investment only and not with a view to any public distribution thereof.  The
Company shall not offer to sell or otherwise dispose of, or sell or otherwise
dispose of, the TLC Shares so acquired by it in violation of any of the
registration requirements of the Securities Act.

 

4.5                               Brokers or Finders.  Except as disclosed on
Schedule 4.5, no broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of the Company or any of its Affiliates.

 

4.6                               Litigation; Compliance with Law.  There is no
Action pending or, to the Company’s knowledge, threatened, against the Company
that reasonably could be expected to materially adversely affect the Company’s
ability to consummate the Transactions.

 

4.7                               Ability to Perform Agreement.  To the
Company’s knowledge, there is no occurrence, event or condition with respect to
it that would prevent it from performing this Agreement in all material
respects.  No solvency proceeding of any character, including bankruptcy,
receivership, reorganization, composition or arrangement with creditors
(including any assignment for the benefit of creditors), voluntary or
involuntary, affecting the business of the Company (other than as a creditor) is
pending or is currently being contemplated by the Company or is being threatened
against the Company by any other Person.  The Company has not made any
assignment for the benefit of creditors or taken any action in contemplation of,
or which would constitute the basis for, the institution of any such insolvency
proceedings.

 

4.8                               Company SEC Reports.

 

(a)                                 Since January 1, 2013 (the “Applicable
Date”), the Company has filed or furnished, as applicable, on a timely basis all
forms, statements, certifications, reports, and documents required to be filed
or furnished by it with the SEC pursuant to the Exchange Act or the Securities
Act (such forms, statements, certifications, reports, and documents, including
any amendments thereto, whether filed or furnished before or after the date
hereof, the (“Company SEC Reports”). Each of the Company SEC Reports, at the
time of its filing or being furnished, complied or, if not yet filed or
furnished, will comply in all material respects with the applicable requirements
of the Securities Act, the Exchange Act, and the Sarbanes-Oxley Act, and any
rules and regulations promulgated thereunder and any other Laws applicable to
the Company SEC Reports. As of their respective dates (or, if amended prior to
the date hereof, as of the date of such amendment), the Company SEC Reports did
not, and any Company SEC Reports filed or furnished with the SEC subsequent to
the date hereof will not, contain any untrue statement of a

 

41

--------------------------------------------------------------------------------


 

material fact or omit to state a material fact required to be stated therein or
necessary to make the statements made therein, in light of the circumstances in
which they were made, not misleading. As of the date hereof, there are no
material outstanding or unresolved comments received from the SEC with respect
to any of the Company SEC Reports.

 

(b)                                 Since the Applicable Date, the Company has
been and is in compliance in all material respects with the applicable
provisions of (i) the Sarbanes-Oxley Act, (ii) the Exchange Act and the
rules and regulations promulgated thereunder, and (iii) the Securities Act and
the rules and regulations promulgated thereunder.

 

(c)                                  Since the Applicable Date, each of the
consolidated balance sheets included in or incorporated by reference into the
Company SEC Reports (including the related notes and schedules and as amended by
subsequent Company SEC Reports) fairly presents in all material respects, or, in
the case of Company SEC Reports filed after the date hereof, will fairly present
in all material respects, the consolidated financial position of the Company and
its consolidated Subsidiaries as of its date and each of the consolidated
statements of stockholders’ equity, operations and cash flows included in or
incorporated by reference into the Company SEC Reports (including any related
notes and schedules) fairly presents in all material respects, or in the case of
Company SEC Reports filed after the date hereof, will fairly present in all
material respects, the financial position, results of operations and cash flows,
as the case may be, of the Company and its consolidated Subsidiaries for the
periods set forth therein (subject, in the case of unaudited statements, to
notes and year-end adjustments), in each case in accordance with GAAP as in
effect on the date of such balance sheet or statement, except as may be noted
therein.

 

4.9                               Completeness of Disclosure.  No representation
or warranty by the Company in this Agreement, and no statement made by the
Company in the Company Disclosure Schedule or in any certificate or other
document furnished to the Shareholder pursuant hereto or in connection with the
negotiation, execution or performance of this Agreement or conduct of due
diligence, contains any untrue statement of a material fact or omits or will
omit to state a material fact required to be stated herein or therein or
necessary to make any statement herein or therein not misleading.

 

ARTICLE  V
COVENANTS OF THE PARTIES

 

5.1                               Access to Information.  Until the Closing, the
Shareholder, T. Longaberger and the TLC Companies shall:

 

(a)                                 furnish to the Company and its
Representatives all financial, operating,  and other data and information
concerning the Business and the Assets as the Company or its Representatives
shall from time to time reasonably request;

 

(b)                                 afford the Company and its Representatives
access to the offices, properties, books, records, contracts, and documents
(including Tax Returns filed and those in preparation) of the TLC Companies; and

 

42

--------------------------------------------------------------------------------


 

(c)                                  give the Company and its Representatives
the opportunity to ask questions of, and receive prompt answers from, the TLC
Companies’ Representatives.

 

5.2                               Conduct Pending the Closing.  From the date of
this Agreement until the Closing Date, except as otherwise agreed to in writing
by the Company or otherwise permitted or contemplated by this Agreement, each
TLC Company shall:

 

(a)                                 conduct its Business in the usual, regular,
and ordinary course in substantially the same manner as heretofore conducted and
use all reasonable best efforts to maintain and preserve the present business
organization of such TLC Company intact and to keep available the services of
the TLC Company’s present officers and employees and preserve the present
relationships of the TLC Company with its suppliers and customers.

 

(b)                                 maintain the books, accounts and records of
each TLC Company on a basis consistent with past practices and in a businesslike
manner in accordance with sound commercial practice, and not institute or
introduce any new methods of purchase, sale, accounting, billing, or operation
relating to the TLC Companies that are not consistent with its past practices;

 

(c)                                  not increase the compensation payable to or
to become payable to any officer, employee or independent contractor of any TLC
Company from the current compensation levels of any such Person (other than
previously scheduled or contractually agreed compensation increases);

 

(d)                                 not incur or agree to incur any liability
(other than liabilities to third parties incurred in the ordinary course of
business consistent with past business practices);

 

(e)                                  not create any new Lien on any Asset;

 

(f)                                   not sell, assign, lease or otherwise
transfer or dispose of any of the TLC Shares or any Asset, except for sales of
inventory in the ordinary course of business consistent with past business
practices;

 

(g)                                  not incur any individual capital
expenditure in excess of Ten Thousand Dollars ($10,000) or aggregate capital
expenditures in excess of Twenty-Five Thousand Dollars ($25,000);

 

(h)                                 not declare a dividend or distribution of
any money, property or asset to the Shareholder and not issue any debt
securities of any TLC Company or any other debt security secured by any Asset;

 

(i)                                     not adopt any new Benefit Plan or
arrangement;

 

(j)                                    not amend any Benefit Plan to accelerate
the payment or vesting of any benefit or amount payable under such Benefit Plan
or increase, extend, expand, or enhance, in any manner, the benefits payable
under any Benefit Plan;

 

43

--------------------------------------------------------------------------------


 

(k)                                 not amend its Articles of Incorporation or
Bylaws or other Charter Documents; and/or

 

(l)                                     not take any other action that would
cause any representation and warranty of any TLC Company or the Shareholder to
be inaccurate as of the Closing Date.

 

5.3                               Company Consents.  Each TLC Company shall use
its best efforts to obtain the Consents set forth on Schedule 3.4.  The TLC
Companies shall promptly notify the Company of any failure or prospective
failure to obtain any such Consent and, if requested, shall provide to the
Company copies of the Consents obtained by the TLC Companies.

 

5.4                               Regulatory Approvals and Filings.  Each Party
covenants and agrees to use its best efforts to promptly prepare and file all
necessary permits, consents, approvals, and authorizations, and make all
filings, with all Governmental Entities and all other Persons necessary or
advisable to consummate the Transactions.  The Parties will cooperate with each
other and their Representatives in the preparation of any documents or other
materials that may be required by any Government Entity to consummate the
Transaction.

 

5.5                               Cooperation.  The Shareholder, the TLC
Companies and the Company shall consult with each other prior to making any
filing with any Governmental Entity in connection with the Transactions and
promptly after each such filing provide the other with a copy thereof.

 

5.6                               Public Announcements.  Neither the Company,
the Shareholder or any TLC Company nor any of their respective Affiliates or
Representatives, shall issue any press releases or otherwise make any public
statements with respect to this Agreement and the Transactions without the prior
written consent of the other Parties (such consent not to be unreasonably
conditioned, withheld or delayed); provided that the Company, the Shareholder or
the TLC Companies may, without such approval, make such press releases or other
public announcement, including, but not limited to, oral statements, as it
believes are required pursuant to any listing agreement with any national
securities exchange or stock market or applicable securities Laws, in which case
the Party required to make the release or announcement shall allow the other
Party reasonable time to comment on such release or announcement in advance of
such issuance; provided, further, that each of the Parties may make internal
announcements to their respective employees that are consistent with the
Parties’ prior public disclosures regarding the Transactions.

 

5.7                               Tax Matters.

 

(a)                                 Following the Closing, the Company shall
prepare, or cause to be prepared, and timely file with the appropriate
Governmental Entities all of the Tax Returns of each TLC Company that are due
after the Closing Date (taking into account all applicable timely filed and
valid extensions) for periods ending on or before the Closing Date.  With
respect to any Tax Return of a TLC Company for a period that includes (but that
will not end on) the Closing Date (a “Straddle Period”), the Company shall
prepare such Tax Return in a manner consistent with the prior practice of the
TLC Company unless otherwise required by applicable Tax Law, and shall furnish a
copy of such Tax Return to the Shareholder for Shareholder’s review within a
reasonable period before filing such Tax Return.

 

44

--------------------------------------------------------------------------------


 

(b)                                 For the sole purpose of appropriately
apportioning any Taxes of a TLC Company relating to a Straddle Period, the TLC
Company will, when permitted, elect with the relevant Governmental Entity to
treat for all purposes the Closing Date as the last day of a taxable period of
the TLC Company.  In the case where applicable Law does not permit the TLC
Company to treat the Closing Date as the last day of a taxable period, for
purposes of this Agreement the portion of such Tax that is attributable to the
TLC Company for the part of such Straddle Period that ends on the Closing Date
shall be determined by assuming that the TLC Company had a taxable year that
ended on the Closing Date and by apportioning income, gain, expenses, loss,
deductions and credits based on an interim closing of the books as of the end of
the Closing Date, except that property or ad valorem Taxes and similar Taxes
shall be apportioned by assuming that an equal portion of such Tax for the
entire Straddle Period is allocable to each day in such Straddle Period.

 

(c)                                  If any Tax Authority asserts a Claim, makes
an assessment or otherwise disputes or affects the Tax reporting position of any
TLC Company for any taxable period ending on or prior to the Closing Date
(including that portion of a Straddle Period ending on the Closing Date), the
Company shall provide written notice to the Shareholder thereof.  The
Shareholder, at the Shareholder’s own expense, shall have the right to represent
and control the interests of the TLC Company in any Tax relating to taxable
periods of the TLC Company which end on or before the Pre-Closing Tax Period,
excluding any Straddle Period, and to employ counsel of the Shareholder’s
choice; provided, however, that the Company shall have the right to participate
in, and consult with the Shareholder regarding, any such Tax Claim or Action
that may affect a TLC Company for any periods ending after the Closing Date at
the Company’s own expense and provided, further, that any settlement or other
disposition of any such Tax Claims or Actions may only be with the written
consent of the Company, which consent will not be unreasonably withheld. The
Company shall control all Tax Claims or Actions relating to Post-Closing Tax
Periods of the TLC Companies including any Straddle Period, provided, that any
settlement or other disposition of any such Tax Claim or Action relating to a
Straddle Period may only be made with the written consent of the Shareholder,
which consent will not be unreasonably withheld.

 

(d)                                 All transfer, documentary, sales, use,
stamp, registration, and other such Taxes, and all conveyance fees, recording
charges and other fees and charges (including any penalties and interest)
incurred in connection with the consummation of the Transactions contemplated by
this Agreement shall be paid by the Shareholder when due, and the Shareholder
shall, at the Shareholder’s own expense, file all necessary Tax Returns and
other documentation with respect to all such Taxes, fees and charges, and, if
required by applicable Law.

 

(e)                                  If there are any Tax allocation agreements,
Tax sharing agreements or similar agreements or arrangements binding any TLC
Company, any such agreements shall be terminated with respect to the TLC Company
as of the day before Closing and, from and after the Closing Date, the TLC
Companies shall have no obligation to make any payments in respect thereof to
any Person for any period.

 

(f)                                   The Company and the Shareholder shall
reasonably cooperate, and the Company shall cause TLC Companies to reasonably
cooperate, to the extent reasonably requested by the other Party, in connection
with the furnishing information relating to and the

 

45

--------------------------------------------------------------------------------


 

filing of Tax Returns of the TLC Companies and relating to any audit or other
Action with respect to Taxes of the TLC Companies.  The Shareholder and the TLC
Companies agree to retain all books and records with respect to Tax matters
pertinent to the TLC Companies relating to any taxable period beginning before
the Closing Date until the expiration of the statute of limitations (and, to the
extent notified by the Company or the Shareholder, any extensions thereof) of
the respective taxable periods, and to abide by all record retention agreements
entered into with any Tax authority.

 

5.8                               Amendment of the Articles, and Reincorporation
or Surrender of Existing Outstanding Shares.  The Company covenants that, within
one year from the Closing, it will (i) amend the Articles to increase the number
of its authorized and unissued shares of Common Stock so as to provide for the
Conversion, or (ii) reincorporate to Delaware and, as a part of such
reincorporation, cause there to be sufficient authorized and unissued shares of
Common Stock so as to provide for the Conversion, or (iii) cause the surrender
by Rochon Capital Partners, Ltd. of a sufficient number of issued and
outstanding shares of Common Stock to effect the Conversion.

 

5.9                               Reservation of Shares.  Following the
amendment of the Articles, the reincorporation to Delaware, the Company shall
reserve sufficient shares of Common Stock to allow for the Conversion.

 

5.10                        Registration Rights Agreement.  Upon the Conversion,
the Company shall cause the Shareholder to be made a party to the Registration
Rights Agreement dated September 25, 2012 between the Company and Rochon Capital
Partners, Ltd.

 

5.11                        Voting Agreement.  The Shareholder will enter into a
Voting Agreement with Rochon Capital Partners, Ltd. in the form attached hereto
as Exhibit C (the “Voting Agreement”).

 

5.12                        Lock-Up Agreement.  Upon the Conversion, the
Shareholder will enter into a Lock-Up Agreement in the form attached hereto as
Exhibit D.

 

ARTICLE  VI
COVENANTS OF THE SHAREHOLDER, T. LONGABERGER AND
THE TLC COMPANIES

 

6.1                               Covenant to Satisfy Conditions.  The
Shareholder, T. Longaberger and the TLC Companies shall use their best efforts
to take or cause to be taken all actions, and to do or cause to be done all
things, necessary, proper, and advisable under Laws to consummate and make
effective the Transactions.

 

6.2                               No Shop.  The Shareholder, T. Longaberger and
TLC Company covenant and agree to, not directly or through any Representative,
solicit or respond favorably to any solicitation from or otherwise enter into
negotiations or reach any agreement with any person or entity regarding (i) the
merger or consolidation of any TLC Company, (ii) the sale of any of the Assets
of any TLC Company (other than sales of inventory in the ordinary course of
business consistent with past practices) or (iii) the sale of any of the Capital
Stock of any TLC Company, or any options, convertible securities, convertible
debt, or other rights to acquire any Capital Stock of any TLC Company, and to
promptly (within one Business Day) furnish the Company

 

46

--------------------------------------------------------------------------------


 

copies of any proposals received from any Person proposing a transaction
contemplated by this Section 6.2.  The Shareholder, T. Longaberger and the TLC
Companies agree that the provisions of this Section 6.2 shall be binding on the
Shareholder, T. Longaberger and the TLC Companies through and including the
Closing Date.

 

6.3                               Insurance.  To the extent that a TLC Company
shall be entitled, under the terms and conditions of “occurrence” based policies
that are owned by any Affiliate of a TLC Company and in effect on the Closing
Date, to coverage for losses suffered by a TLC Company after the Closing Date
arising out of any occurrences covered by such policies occurring on or prior to
the Closing Date, the TLC Company shall promptly notify such Affiliate of such
circumstance.  The Shareholder shall cause the Affiliate to use such efforts and
take such actions, at its expense, to recover such losses pursuant to such
policies as it would use or take in conducting its own business in the ordinary
course if such losses were suffered by such Affiliate.  In the event of any
dispute regarding the date of any loss or occurrence, the terms of the
applicable policy shall govern.  Without the prior written consent of the
Company, the Shareholder shall not permit any Affiliate to waive, release or
terminate rights under such policies to the extent such policies provide
coverage to a TLC Company for events or occurrences taking place prior to the
Closing Date.  The Company agrees that the Shareholder or any Affiliate may
terminate the policies post-Closing so long as such termination does not
materially and adversely affect a TLC Company’s rights under such policies with
respect to pre-termination occurrences.

 

6.4                               Third Party Consents.  If any required Consent
cannot be obtained prior to the Closing Date and such requirement has not been
waived by the Company, the Shareholder will cooperate as reasonably necessary
with the Company to obtain such Consent as soon as practical following the
Closing.

 

6.5                               Employment Agreement.  The Company will enter
into an employment agreement with T. Longaberger in the form attached hereto as
Exhibit B (the “Longaberger Employment Agreement”).

 

ARTICLE  VII
THE COMPANY’S CONDITIONS TO CLOSING

 

The obligation of the Company to enter into and close the Transactions is, at
the option of the Company, subject to the satisfaction on or before the Closing
Date of the conditions set forth below, any of which may be waived by the
Company in writing; provided, however, the Company’s election to proceed with
the Closing of the Transactions shall not be deemed a waiver of any breach of
any representation, warranty or covenant herein, whether or not known to the
Company or existing on the Closing Date, and such action shall not prejudice the
Company’s right to recover damages for such breach.

 

7.1                               Representations and Warranties.

 

(a)                                 No representation or warranty by the
Shareholder, T. Longaberger or any TLC Company in this Agreement, and no
statement made by the Shareholder, T. Longaberger or any TLC Company in the
Shareholder Disclosure Schedule or in any certificate or other

 

47

--------------------------------------------------------------------------------


 

document furnished or to be furnished to the Company pursuant hereto or in
connection with the negotiation, execution or performance of this Agreement or
conduct of due diligence, contains any untrue statement of a material fact or
omits or will omit to state a material fact required to be stated herein or
therein or necessary to make any statement herein or therein not misleading as
of the Closing Date.  Except as specifically set forth in this Agreement or the
Shareholder Disclosure Schedule, there are no facts or circumstances which could
be expected to have, individually or in the aggregate, a Material Adverse
Effect.

 

(b)                                 All information provided by the Shareholder,
T. Longaberger and the TLC Companies to the Company and all replies to the
questions or requests for information provided by the Shareholder,
T. Longaberger the TLC Companies and their Representatives were when given, and
remain, true, accurate and not misleading in all material respects as of the
date of the Closing Date and there is no fact or matter which makes any such
information untrue, inaccurate or misleading in any material respect or the
disclosure of which might reasonably be expected to materially adversely affect
the willingness of the Company to issue the Note and the CVSL Shares, issuable
upon the Conversion, on the terms set forth in this Agreement.

 

7.2                               Covenants.  The agreements and covenants of
the Shareholder, T. Longaberger and the TLC Companies to be performed or
complied with on or before the Closing Date pursuant to this Agreement shall
have been performed or complied with by them in all material respects.

 

7.3                               Consents and Approvals.  The consents and
approvals of all third parties necessary to consummate the Transactions shall
have been obtained.

 

7.4                               Opinion of Counsel.  The Company shall have
received a legal opinion from counsel to the Shareholder and the TLC Companies,
dated the Closing Date, in form and substance reasonably acceptable to the
Company.

 

7.5                               Permits, Licenses, Consents, and Approvals. 
The Company shall have received each of the permits, licenses, consents,
approvals and governmental or regulatory authorizations required pursuant to
Schedule 3.4, or necessary for the operation of the Business after the Closing.

 

7.6                               Absence of Restraint.  No order to restrain,
enjoin or otherwise prevent the consummation of this Agreement or the
Transactions shall have been entered and, on the Closing Date, there shall not
be any pending or threatened litigation in any court, or any proceeding by or
before any Governmental Entity, with a view to seeking to restrain or prohibit
consummation of the Transactions or in which divestiture, recision or
significant damages are sought in connection with the Transactions, and no
investigation by any Governmental Entity shall be pending or threatened that
might result in any such litigation or other proceeding.

 

7.7                               Certificates.  The TLC Companies and the
Shareholder shall have delivered to the Company one or more certificates dated
as of the Closing Date executed by the TLC Companies and the Shareholder
(i) certifying to the effect set forth in Sections 7.1 and 7.2 hereof and
(ii) certifying to all corporate and company action taken by the TLC Companies
authorizing the Transactions, copies of which shall be attached to such
certificate.

 

48

--------------------------------------------------------------------------------


 

7.8                               Payments and Releases.  The Shareholder shall
have paid for all legal, accounting, and other fees and expenses incurred by or
on behalf of the Shareholder and the TLC Companies with respect to this
Agreement, the Transactions and the Closing, and the Shareholder, at the request
of the Company, shall deliver to the Company written releases in form and
substance reasonably satisfactory to the Company, from all of the Shareholder’s
and the TLC Companies’ law firms, accounting firms and others acknowledging that
none of such releasing parties have any claim against the Company, any
Shareholder or the TLC Company.

 

7.9                               No Material Adverse Change.  There shall have
been no material adverse change in the Assets, Business, condition (financial or
otherwise) or prospects of any TLC Company.

 

7.10                        Due Diligence Review.  The Company and the Company’s
Representatives shall have completed a due diligence review of all of the TLC
Companies’ Assets, liabilities (contingent or otherwise), claims and rights that
is satisfactory to the Company, in the Company’s sole and complete discretion.

 

7.11                        Resignations of Officers.  The Company shall receive
such written resignation from officer(s) of a TLC Company as agreed to by the
Parties, with each such resignations effective immediately following the
Closing.

 

7.12                        Election of New Officers.  The Board of Directors or
managers of each TLC Company shall have adopted resolutions electing such
officers as agreed to by the Parties effective immediately following the
Closing.

 

7.13                        Resignations of Board of Directors/Managers.  The
Company shall have received such written resignations from such members of the
board of directors or managers of a TLC Company as agreed to by the Parties,
with such resignations effective immediately following the Closing.

 

ARTICLE  VIII
THE SHAREHOLDER’S CONDITIONS TO CLOSING

 

The obligations of the Shareholder to perform the Shareholder’s obligations
under this Agreement are, at the option of the Shareholder, subject to the
satisfaction on or before the Closing Date of the conditions set forth below,
any of which may be waived by the Shareholder in writing; provided, however, the
election of the Shareholder to proceed with the Closing of the Transactions
shall not be deemed a waiver of any breach of any representation, warranty or
covenant herein, whether or not known to the Shareholder or existing on the
Closing Date, and such action shall not prejudice the right of the Shareholder
to recover damages for such breach.

 

8.1                               Representations and Warranties.  The
representations and warranties of the Company in this Agreement shall be true
and correct on the Closing Date.

 

8.2                               Covenants.  The agreements and covenants of
the Company to be performed or complied with on or before the Closing Date
pursuant to this Agreement shall have been performed or complied with by it in
all material respects.

 

49

--------------------------------------------------------------------------------


 

8.3                               Absence of Restraint.  No order to restrain,
enjoin or otherwise prevent the consummation of this Agreement or the
Transactions shall have been entered and, on the Closing Date, there shall not
be any pending or threatened litigation in any court, or any proceeding by or
before any governmental commission, board or agency, with a view to seeking to
restrain or prohibit consummation of the Transactions or in which divestiture,
recision or significant damages are sought in connection with the Transactions
and no investigation by any governmental agency shall be pending or threatened
that might result in any such litigation or other proceeding.

 

8.4                               Certificates.  The Company shall deliver to
the Shareholder one or more certificates dated as of the Closing Date executed
by the Company (i) certifying to the effect set forth in Sections 8.1 and 8.2
hereof and (ii) certifying to all corporate action taken by the Company
authorizing the Transactions, copies of which shall be attached to such
certificate.

 

ARTICLE  IX
INDEMNIFICATION

 

9.1                               Survival.

 

(a)                                 Except as set forth in Section 9.1(b), all
representations and warranties contained in this Agreement, or in any Schedule,
certificate or other document delivered pursuant to this Agreement, shall
survive the Closing Date for a period of 24 months.

 

(b)                                 (i) The representations and warranties of
the Shareholder and T. Longaberger contained in Sections 3.1 (Organization and
Good Standing), 3.2 (Capitalization), 3.3 (Authority and Enforceability), 3.4
(No Conflicts; Authorizations), 3.12 (Title to Personal Properties),
3.15 (Intellectual Property ) 3.18 (Litigation), 3.27 (Brokers or Finders),
(ii) the representations and warranties of the Company contained in Sections 4.1
(Organization and Good Standing), 4.2 (Authority and Enforceability) and 4.5
(Brokers or Finders), and (iii) any claims based upon, arising out of or
otherwise with respect to fraud or intentional misrepresentation, shall survive
the Closing indefinitely.  The representations and warranties of the Shareholder
and T. Longaberger contained in Sections 3.6 (No Undisclosed Liabilities), 3.9
(Taxes), 3.19 (Employee Benefits) and 3.21 Environmental shall survive the
Closing Date for a period of four years.

 

(c)                                  The covenants and agreements which by their
terms do not contemplate performance after the Closing Date shall survive the
Closing Date for a period of two years.  The covenants and agreements which by
their terms contemplate performance after the Closing Date shall survive the
Closing Date in accordance with their terms until 60 days following the
expiration of any applicable statute of limitations (after giving effect to any
waivers and extensions thereof).

 

(d)                                 The period for which a representation or
warranty, covenant or agreement survives the Closing Date is referred to herein
as the “Applicable Survival Period”.  In the event a Notice of Claim for
indemnification under Section 9.2 or 9.3 is given within the Applicable Survival
Period, the representation or warranty, covenant or agreement that is the
subject of such indemnification claim (whether or not formal legal Action shall
have been

 

50

--------------------------------------------------------------------------------


 

commenced based upon such claim) shall survive with respect to such claim until
such claim is finally resolved.  The Indemnitor shall indemnify the Indemnitee
for all Losses (subject to the limitations set forth herein, if applicable) that
the Indemnitee may incur in respect of such claim, regardless of when incurred.

 

9.2                               Indemnification by the Shareholder and
T. Longaberger.  The Shareholder and T. Longaberger jointly and severally, shall
indemnify and defend the Company and its Affiliates (including, following the
Closing Date, the TLC) and their respective stockholders, officers, directors,
employees, agents, successors and assigns (the “Company Indemnitees”) against,
and shall hold each and all of them harmless from, any and all losses, damages,
claims (including third party claims), charges, interest, penalties, Taxes,
diminution in value, costs and expenses (including legal, consultant, accounting
and other professional fees, costs of sampling, testing, investigation, removal,
treatment and remediation of contamination and fees and costs incurred in
enforcing rights under this Article IX) (collectively, “Losses”) resulting from,
arising out of, or incurred by the Company Indemnitee in connection with, or
otherwise with respect to:

 

(a)                                 the failure or inaccuracy of any
representation and warranty or other statement by the Shareholder,
T. Longaberger or any TLC Company contained in this Agreement, the Shareholder
Disclosure Schedule or any certificate or other document furnished or to be
furnished or made available to the Company in connection with the Transactions,
to be true and correct in all respects on the Closing Date;

 

(b)                                 any breach of any covenant or agreement of
the Shareholder, T. Longaberger or any TLC Company contained in this Agreement,
the Shareholder Disclosure Schedule or any certificate or other agreement or
document furnished or to be furnished to the Company in connection with the
Transactions;

 

(c)                                  any fees, expenses or other payments
incurred or owed by the Shareholder, T. Longaberger or any TLC Company, or any
agent, broker, investment banker or other firm or person retained or employed by
it in connection with the Transactions; and

 

(d)                                 any Action against or any liabilities of any
TLC Company arising or existing on or prior to the Closing Date, or to the
extent caused by any breach, default, or action occurring prior to the Closing
Date, any liabilities of any TLC Company arising after the Closing Date.

 

Notwithstanding the foregoing, that this Section 9.2 shall not apply with
respect to any Loss relating to Taxes or to the extent that indemnification
payments for such Losses have been made pursuant to Section 9.9.  Furthermore,
notwithstanding anything to the contrary contained herein, the maximum
indemnification liability under this Section 9.2 for T. Longaberger or the
Shareholder shall not exceed $6,500,000.00 prior to the issuance of the CVSL
Shares and after the issuance of the CVSL Shares, the greater of
(i) $6,500,000.00, or (ii) the average value of the CVSL Shares for the five
(5) trading days immediately prior to when an indemnification claim is made by
CVSL.

 

9.3                               Indemnification by the Company.  The Company
shall indemnify and defend the Shareholder and T. Longaberger against, and shall
hold the Shareholder and T. Longaberger

 

51

--------------------------------------------------------------------------------


 

harmless from, any and all Losses resulting from, arising out of, or incurred in
connection with, or otherwise with respect to:

 

(i)                                     the failure or inaccuracy of any
representation and warranty or other statement by the Company contained in this
Agreement, the Company Disclosure Schedule or any certificate or other document
furnished or to be furnished to the Shareholder in connection with the
Transactions, to be true and correct in all respects as of the Closing Date;

 

(ii)                                  any breach of any covenant or agreement of
the Company contained in this Agreement or any other agreement or document
furnished or to be furnished to the Shareholder in connection with the
Transactions; and

 

(iii)                               any fees, expenses or other payments
incurred or owed by the Company or any agent, broker, investment banker or other
firm or person retained or employed by it in connection with the Transactions.

 

9.4                               Indemnification Procedures for Third Party
Claims arising pursuant to Sections 9.2 and 9.3.

 

(a)                                 In the event that an Indemnitee receives
notice of the assertion of any claim or the commencement of any Action by a
third party in respect of which indemnity may be sought under the provisions of
this Article IX, the Indemnitee shall promptly notify the Indemnitor in writing
(a “Notice of Claim”) of such third party claim. Failure or delay in notifying
the Indemnitor will not relieve the Indemnitor of any liability it may have to
the Indemnitee, except and only to the extent that such failure or delay causes
actual harm to the Indemnitor with respect to such third party claim  The Notice
of Claim shall set forth the amount, if known, or, if not known, an estimate of
the foreseeable maximum amount of claimed Losses (which estimate shall not be
conclusive of the final amount of such Losses) and a description of the basis
for such third party claim.

 

(b)                                 Subject to the further provisions of this
Section 9.4, the Indemnitor will have 45 days (or less if the nature of the
third party claim requires) from the date on which the Indemnitor received the
Notice of Claim to notify the Indemnitee that the Indemnitor will assume the
defense or prosecution of such third party claim and any litigation resulting
therefrom with counsel of its choice (reasonably satisfactory to the Indemnitee)
and at its sole cost and expense.  If the Indemnitor assumes the defense in
accordance with the preceding sentence, the Indemnitor shall be conclusively
deemed to have acknowledged that the third party claim is within the scope of
its indemnity obligation hereunder and shall hold the Indemnitee harmless from
and against the full amount of any Losses resulting therefrom (subject to the
terms and conditions of this Agreement).  Any Indemnitee shall have the right to
employ separate counsel and to participate therein, but the fees and expenses of
such counsel shall not be at the expense of the Indemnitor unless (i) the
Indemnitor shall have failed, within the time period specified, to assume the
defense of such third party claim, or (ii) the employment of such counsel has
been specifically authorized in writing by the Indemnitor, which authorization
shall not be unreasonably withheld.

 

52

--------------------------------------------------------------------------------


 

(c)                                  If the Indemnitor assumes the defense, it
will take all steps necessary in the defense, prosecution or settlement of such
claim or litigation and will hold all Indemnitees harmless from and against all
Losses caused by or arising out of such third party claim.  The Indemnitor will
not consent to the entry of any judgment or enter into any settlement except
with the written consent of the Indemnitee; provided that the consent of the
Indemnitee shall not be required if all of the following conditions are met:
(i) the terms of the judgment or proposed settlement include as an unconditional
term thereof the giving to the Indemnitee by the third party of a release of the
Indemnitee from all liability in respect of such third party claim, (ii) there
is no finding or admission of (A) any violation of Law by the Indemnitee (or any
Affiliate thereof) or (B) any violation of the rights of any Person, (iii) there
is no effect on any other Action or claims of a similar nature that may be made
against the Indemnitee (or any Affiliate thereof), and (iv) the sole form of
relief is monetary damages which are paid in full by the Indemnitor.  The
Indemnitor shall conduct the defense of the third party claim actively and
diligently, and the Indemnitee will provide reasonable cooperation in the
defense of the third party claim.  So long as the Indemnitor is reasonably
conducting the third party defense in good faith, the Indemnitee will not
consent to the entry of any judgment or enter into any settlement with respect
to the third party claim without the prior written consent of the Indemnitor
(not to be unreasonably conditioned, withheld or delayed).  Notwithstanding the
foregoing, the Indemnitee shall have the right to pay or settle any such third
party claim, provided that in such event it shall waive any right to indemnity
therefor by the Indemnitor for such claim unless the Indemnitor shall have
consented to such payment or settlement (such consent not to be unreasonably
conditioned, withheld or delayed).

 

(d)                                 In the event that an Indemnitee gives a
Notice of Claim to the Indemnitor and the Indemnitor fails or elects not to
assume the defense which the Indemnitor had the right to assume under this
Section 9.4, the Indemnitee shall have the right, with counsel of its choice, to
defend, conduct and control the defense, at the sole cost and expense of the
Indemnitor.  In each case, the Indemnitee shall conduct the defense actively and
diligently, and the Indemnitor will provide reasonable cooperation in the
defense.  The Indemnitee shall have the right to consent to the entry of any
judgment or enter into any settlement with respect to the third party claim on
such terms as it may deem appropriate; provided, however, that the amount of any
settlement made or entry of any judgment consented to by the Indemnitee without
the consent of the Indemnitor shall not be determinative of the validity of the
claim, except with the consent of the Indemnitor (not to be unreasonably
conditioned, withheld or delayed).  Notwithstanding Section 10.8 hereof, in
connection with any third party claim, the Indemnitor hereby consents to the
nonexclusive jurisdiction of any court in which an Action in respect of a third
party claim is brought against any Indemnitee for purposes of any claim that the
Indemnitee may have under this Article IX with respect to such Action or the
matters alleged therein and agrees that process may be served on the Indemnitor
with respect to such a claim anywhere in the world.  If the Indemnitor does not
elect to assume a third party defense which it has the right to assume
hereunder, the Indemnitee shall have no obligation to do so.

 

(e)                                  Each Party to this Agreement shall use its
commercially reasonable efforts to cooperate and to cause its employees to
cooperate with and assist the Indemnitee or the Indemnitor, as the case may be,
in connection with any third party defense, including attending conferences,
discovery proceedings, hearings, trials and appeals and furnishing records,
information and testimony, as may reasonably be requested; provided that each
Party shall use its

 

53

--------------------------------------------------------------------------------


 

best efforts, in respect of any third party claim of which it has assumed the
defense, to preserve the confidentiality of all confidential information and the
attorney-client and work-product privileges.

 

9.5                               Indemnification Procedures for Non-Third Party
Claims arising pursuant to Sections 9.2 and 9.3.  In the event of a claim that
does not involve a third party claim being asserted against it, the Indemnitee
shall send a Notice of Claim to the Indemnitor.  The Notice of Claim shall set
forth the amount, if known, or, if not known, an estimate of the foreseeable
maximum amount of claimed Losses (which estimate shall not be conclusive of the
final amount of such Losses) and a description of the basis for such claim.  The
Indemnitor will have 30 days from receipt of such Notice of Claim to dispute the
claim and will reasonably cooperate and assist the Indemnitee in determining the
validity of the claim for indemnity.  If the Indemnitor does not give notice to
the Indemnitee that it disputes such claim within 30 days after its receipt of
the Notice of Claim, the claim specified in such Notice of Claim will be
conclusively deemed a Loss subject to indemnification hereunder, and the
Indemnitor shall pay to the Indemnitee the Loss in immediately available funds
within the following 10 Business Days.

 

9.6                               Contingent Claims.  Nothing herein shall be
deemed to prevent an Indemnitee from making a claim hereunder for potential or
contingent claims or demands; provided that the Notice of Claim sets forth the
specific basis for any such contingent claim to the extent then feasible and the
Indemnitee has reasonable grounds to believe that such a claim may be made.

 

9.7                               Effect of Investigation; Waiver.

 

(a)                                 An Indemnitee’s right to indemnification or
other remedies based upon the representations and warranties and covenants and
agreements of the Indemnitor will not be affected by any investigation of the
Indemnitee or any waiver by the Indemnitee of any condition based on the
accuracy of any representation or warranty, or compliance with any covenant or
agreement.  Such representations and warranties and covenants and agreements
shall not be affected or deemed waived by reason of the fact that the Indemnitee
knew or should have known that any representation or warranty might be
inaccurate.  Any investigation by such party shall be for its own protection
only and shall not affect or impair any right or remedy hereunder.

 

(b)                                 The Shareholder acknowledges and agrees
that, upon and following the Closing Date, no TLC Company shall have any
liability or obligation to indemnify, save or hold harmless or otherwise pay,
reimburse or make the Shareholder whole for or on account of any indemnification
or other claims made by any Company Indemnitee hereunder.  The Shareholder shall
not have, and the Shareholder does hereby expressly waive, any right of
contribution against the TLC Companies with respect to any such indemnification
or other claim.

 

54

--------------------------------------------------------------------------------


 

9.8                               Tax Indemnification.

 

(a)                                 From and after the Closing Date, the
Shareholder and T. Longaberger, jointly and severally, shall be responsible for,
shall pay or cause to be paid, and shall indemnify, defend and hold harmless
each Tax Indemnitee against, and reimburse such Tax Indemnitee for, on a
Grossed-Up Basis, any Losses resulting from, arising out of, relating to, in the
nature of, or caused by:

 

(i)                                     any Tax imposed on or relating to any
TLC Company with respect to any Pre-Closing Tax Period;

 

(ii)                                  any Tax imposed upon or relating to any
Relevant Group of which any TLC Company (or any predecessor) prior to Closing is
or was a member pursuant to Section 1.1502-6 of the Treasury regulations (or any
similar provision of state, local, or foreign Law);

 

(iii)                               any Tax imposed upon or relating to any TLC
Company as a transferee or successor, by Contract, or otherwise with respect to
any Pre-Closing Tax Period; and

 

(iv)                              any Tax arising directly or indirectly from a
breach of a representation or warranty set forth in Section 3.9.

 

(b)                                 Except as otherwise provided in Section 9.8,
payment in full of any amount due under Section 9.8 shall be made to the Tax
Indemnitee in immediately available funds at least five Business Days before the
date for payment of the Taxes to which such payment relates is due.

 

(c)                                  In no event shall any provision of this
Agreement, including without limitation this Section 9.8, impose any Tax
liability or indemnification obligation on the Company or its Affiliates
relating to the Estate Taxes.

 

9.9                               Procedures Relating to Indemnification of Tax
Claims Arising Pursuant to Section 9.8.

 

(a)                                 If any Taxing Authority or other Person
asserts a Tax Claim, then the Party first receiving notice of such Tax Claim
promptly shall provide written notice of such Tax Claim to the other Parties;
provided that that the failure of any Party to give such prompt notice of any
such Tax Claim shall not relieve a Party of any of its obligations under this
Section 9.9. Such notice shall specify in reasonable detail the basis for such
Tax Claim and shall include a copy of any relevant correspondence received from
the Taxing Authority or other Person.

 

(b)                                 The Shareholder shall have the right to
defend or prosecute, at the Shareholder’s sole cost, expense and risk, only
those Tax Claims with respect to Taxes set forth in Section 9.8(a). In order to
defend or prosecute any such Tax Claim, the Shareholder shall notify the Company
that the Shareholder elects to defend or prosecute such Tax Claim within 30 days
after the date on which the Shareholder receives notice of any such Tax Claim. 
The Shareholder shall defend or prosecute such Tax Claim by all appropriate
proceedings, which

 

55

--------------------------------------------------------------------------------


 

proceedings shall be defended or prosecuted diligently by the Shareholder to a
final determination; provided that the Shareholder shall not, without the prior
written consent of the Company, which consent shall not be unreasonably
withheld, enter into any compromise or settlement of such Tax Claim that would
result in any Tax detriment to any Tax Indemnitee.  The Shareholder shall inform
the Company of all developments and events relating to such Tax Claim (including
providing to the Company copies of all written materials relating to such Tax
Claim, provided the publication of such documentation would not cause the
Shareholder to waive all privileges in connection therewith), and the Company or
its Representatives shall be entitled, at the expense of the Company, to attend,
but not participate in or control, all conferences, meetings and proceedings
relating to such Tax Claim.

 

(c)                                  If the Shareholder fails to notify the
Company that the Shareholder will defend such claim within the 30-day time
period or fail diligently to defend or prosecute such Tax Claim to a final
determination, then the Company shall at any time thereafter have the right (but
not the obligation) to defend or prosecute such Tax Claim, at the sole cost,
expense and risk of the Shareholder.  The Company shall have full control of
such defense or prosecution and such proceedings, including any settlement or
compromise thereof.  The Shareholder shall cooperate in good faith with the
Company and its Representatives in order to contest effectively such Tax Claim. 
The Shareholder may attend, but not participate in or control, any defense,
prosecution, settlement, or compromise of any Tax Claim controlled by the
Company and shall bear their own costs and expenses with respect thereto.  The
Company shall be entitled upon demand, but no later than five Business Days from
the request, to prompt payment from the Shareholder for any and all costs and
expenses (including attorneys’, accountants’ and experts’ fees and
disbursements, settlement costs, court costs, and any other costs or expenses
for investigating, defending or prosecuting such Tax Claim) incurred by the
Company in connection with the investigation, defense or prosecution of such Tax
Claim, in each case on a Grossed-Up Basis.

 

9.10                        No Double Recovery; Use of Insurance. 
Notwithstanding anything herein to the contrary, no Person shall be entitled to
indemnification or reimbursement under any provision of this Agreement for any
amount to the extent such Person or its Affiliate has been indemnified or
reimbursed for such amount under any other provision of this Agreement, the
Exhibits or Disclosure Schedules attached hereto, or any document executed in
connection with this Agreement or otherwise.  Furthermore, in the event any
Losses related to a claim by the Company or the Shareholder are covered by
insurance, the Shareholder or the Company, as applicable, agree to use
commercially reasonable efforts to seek recovery under such insurance and
neither the Company nor the Shareholder shall be entitled to recover from the
other (and shall refund amounts received, less expenses incurred, up to the
amount of indemnification actually received) with respect to such Losses to the
extent the claiming Party recovers the insurance payment specified in the
policy.

 

9.11                        Mitigation.  Each Party agrees to use reasonable
efforts to mitigate any loss, liability or damage which forms the basis of a
claim hereunder.

 

9.12                        NEGLIGENCE OF INDEMNITEE.  THE RIGHTS OF THE
INDEMNITEE TO INDEMNIFICATION HEREUNDER SHALL NOT BE AFFECTED BY THE NEGLIGENCE
OR ALLEGED NEGLIGENCE OF THE INDEMNITEE.

 

56

--------------------------------------------------------------------------------


 

ARTICLE  X
MISCELLANEOUS

 

10.1        No Third Party Beneficiaries.  Nothing in this Agreement, expressed
or implied, is intended or shall be construed to give any person or entity other
than the Parties any legal or equitable right, remedy or claim under or pursuant
to any covenant, condition or provision herein contained; and all such
covenants, conditions and provisions are and shall be held for the sole and
exclusive benefit of the Parties, and such agreements shall not inure to the
benefit of the obligees of any Indebtedness of any Party, it being the intention
of the Parties that no Person shall be deemed a third party beneficiary of this
Agreement, except to the extent a third party is expressly given rights herein.

 

10.2        Assignment.  No Party may sell, transfer, assign, pledge, or
hypothecate its rights, interests, or obligations under this Agreement without
the consent of the other Parties; provided, however, that the Company may assign
its rights to an Affiliate.  The rights and interests of the Shareholder under
the Note may not be assigned or transferred by operation of law or otherwise, in
whole or in part, without the prior express written consent of the Company.

 

10.3        Remedies.  In addition to the rights and remedies of the Parties
specifically provided for herein, each Party shall have such other remedies as
shall be available under applicable Law or in equity for another Party’s breach
or failure to perform any of its representations, warranties, covenants,
agreements or obligations in this Agreement or in any Ancillary Document
pursuant hereto.

 

10.4        Notices.  All notices, requests, consents, directions and other
instruments and communications required or permitted to be given under this
Agreement shall be in writing and shall be deemed to have been duly given (i) on
the dated delivered, if delivered personally or if sent by third party courier
or overnight delivery service, (ii) on the third Business Day following the day
of mailing, if mailed first-class, postage prepaid, registered or certified
mail, or (iii) on the date sent by facsimile (with receipt confirmed), as
follows:

 

If to the Shareholder, to:

 

The Tamala L. Longaberger Revocable Trust

One Market Square

1500 East Main Street

Newark, OH  43055-8842

Attn:  Tamala L. Longaberger, Trustee

 

with a copy (which shall not constitute notice) to:

 

Robert Beam

Gottlieb, Johnston, Beam & Dal Ponte, PLL

320 Main Street

P.O. Box 190

Zanesville, OH  43702-0190

 

57

--------------------------------------------------------------------------------


 

If to T. Longaberger, to:

 

Tamala L. Longaberger

One Market Square

1500 East Main Street

Newark, OH  43055-8842

 

with a copy (which shall not constitute notice) to:

 

Robert Beam

Gottlieb, Johnston, Beam & Dal Ponte, PLL

320 Main Street

P.O. Box 190

Zanesville, OH  43702-0190

 

If to the TLC Companies, to:

 

The Longaberger Company

One Market Square

1500 East Main Street

Newark, OH  43055-8842

Attn:  Tamala L. Longaberger

 

with a copy (which shall not constitute notice) to:

 

Jane C. Taber

Estes Okon Thorne & Carr PLLC

3500 Maple Avenue

Suite 1100

Dallas, TX  75219

 

If to the Company, to:

 

Computer Vision Systems Laboratories, Corp.

2400 North Dallas Parkway

Suite 230

Plano, Texas 75093-4371

Telecopy: 972-398-7121

Attn:  Heidi Hafer

 

with a copy (which shall not constitute notice) to:

 

Gardere Wynne Sewell LLP

3000 Thanksgiving Tower

1601 Elm Street

Dallas, Texas  75201

Telecopy:  214-999-3670

Attn:  Douglas D. Haloftis, Esq.

 

58

--------------------------------------------------------------------------------


 

or to such other address as any Party may designate by written notice.  If more
than one method for sending notices set forth above is used, the earliest notice
date established shall control.

 

10.5        Expenses.  Except to the extent otherwise provided herein (including
provision for indemnification pursuant to Article IX), each Party shall bear its
own costs and expenses in connection with this Agreement and the Transactions,
including all legal, accounting, financial advisory, consulting and all other
fees and expenses of third parties, whether or not the Transactions are
consummated provided, however, that TLC shall pay the legal fees incurred by
T. Longaberger in connection with the Transactions.  The Shareholder shall be
responsible for and shall pay any and all such costs and expenses of the TLC
Companies attributable to periods prior to the Closing Date, including such
incurred in connection with the negotiation of this Agreement and the
Transactions and the conduct of due diligence.

 

10.6        Amendments and Waivers.  Any provision of this Agreement may be
amended or waived if, and only if, such amendment or waiver is in writing and is
signed, in the case of an amendment, by each Party to this Agreement, or in the
case of a waiver, by the Party against whom the waiver is to be effective.  No
failure or delay by any Party in exercising any right or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
other right, power or privilege.

 

10.7        Severability.  If any provision of this Agreement is held to be
illegal, invalid or unenforceable under present or future laws such provision
shall be fully severable and this Agreement shall be construed and enforced as
if such illegal, invalid or unenforceable provision never comprised a part
hereof; and the remaining provisions hereof shall remain in full force and
effect and shall not be affected by the illegal, invalid or unenforceable
provision or by its severance herefrom.  Furthermore, in lieu of such illegal,
invalid or unenforceable provision, there shall be added automatically as part
of this Agreement, a provision as similar in its terms to such illegal, invalid
or unenforceable provision as may be possible and be legal, valid and
enforceable.

 

10.8        Governing Law.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HERETO SHALL BE GOVERNED, CONSTRUED, AND ENFORCED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF TEXAS WITHOUT REGARD TO THE CONFLICTS OF LAWS
PRINCIPLES THEREOF.  THE PARTIES AGREE THAT ANY LITIGATION DIRECTLY OR
INDIRECTLY RELATING TO THIS AGREEMENT MUST BE BROUGHT BEFORE AND DETERMINED BY A
COURT OF COMPETENT JURISDICTION WITHIN DALLAS, TEXAS, AND THE PARTIES HEREBY
AGREE TO WAIVE ANY RIGHTS TO OBJECT TO, AND HEREBY AGREE TO SUBMIT TO, THE
JURISDICTION OF SUCH COURTS.

 

10.9        Binding Effect.  This Agreement shall be binding upon and
enforceable by the Parties hereto and their respective executors,
administrators, successors, personal representatives, heirs, and permitted
assigns.

 

59

--------------------------------------------------------------------------------


 

10.10      Entire Agreement.  This Agreement and the Exhibits and Disclosure
Schedules hereto constitute the entire agreement and understanding among the
Parties relating to the subject matter hereof and supersede all prior
representations, endorsements, premises, agreements, memoranda, communications,
negotiations, discussions, understandings and arrangements, whether oral,
written or inferred, among the Parties relating to the subject matter hereof.

 

10.11      Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  The Parties intend that
faxed or scanned signature pages to this Agreement will be enforceable without
presentation of the manually executed signature pages.

 

10.12      Specific Performance.  The Company, the Shareholder, T. Longaberger
and the TLC Companies each agree that irreparable damage would occur in the
event that any of the provisions of this Agreement were not performed by them in
accordance with the terms hereof and that each Party shall be entitled to
specific performance of the terms hereof, in addition to any other remedy at Law
or in equity.

 

10.13      Interpretation.  The Parties have participated jointly in the
negotiation and drafting of this Agreement. Any rule of construction or
interpretation otherwise requiring this Agreement to be construed or interpreted
against any Party by virtue of the authorship of this Agreement shall not apply
to the construction and interpretation hereof.

 

10.14      Waiver of Conflicts.  Each Party acknowledges that Gardere Wynne
Sewell LLP, counsel for the Company (“Gardere”), has in the past performed legal
services for TLC in matters unrelated to the transactions described in this
Agreement.  Notwithstanding such prior performance of legal services, each Party
hereby gives their informed consent to Gardere’s continuing representation of
the Company in connection with the transactions contemplated by this Agreement
(collectively, “Transaction Matters”), or whether otherwise involving the
Company or the business or assets of the Company, and, in doing so, waives any
actual or potential conflict of interest arising with respect thereto.  The
Shareholder, T. Longaberger and the TLC Companies hereby agree that neither they
nor their Affiliates shall have the right to assert attorney-client privilege,
the attorney work product doctrine or any similar theory with respect to Gardere
in any action, suit, claim or other judicial or administrative proceeding before
any Governmental Body or arbitration panel against the Company with respect to
pre-Closing and post-Closing to the extent that the privileged communications
relate to any Transaction Matters.  Only the Company will be entitled to assert
such attorney-client privilege, the work product doctrine or any similar theory
with respect to Gardere and the Transaction Matters.

 

10.15      Legal Counsel.  Each Party to this Agreement acknowledges and agrees
that Gardere does not represent any other Party to this Agreement and/or the
Ancillary Documents except the Company.  The Shareholder, the TLC Companies and
T. Longaberger, for themselves and for all of their Affiliated Persons,
acknowledge and agree that they have been advised to seek, and have obtained,
legal counsel to represent each of them in connection with this Agreement, the
Ancillary Documents and/or any of the transactions contemplated hereby and/or
thereby.  The Shareholder, the TLC Companies and T. Longaberger further
acknowledge and agree that they have not received or relied on any advice or
guidance from Gardere in connection

 

60

--------------------------------------------------------------------------------


 

with this Agreement, the Ancillary Documents, and/or any of the transaction
contemplated hereby and/or thereby.

 

[Signatures on the following page]

 

61

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed and delivered this Agreement as of
the date first written above.

 

 

 

THE COMPANY:

 

 

 

Computer Vision Systems Laboratories, Corp.

 

 

 

By:

/s/ Kelly L. Kittrell

 

Printed Name:

Kelly L. Kittrell

 

Title:

Chief Financial Officer

 

 

 

 

 

T. LONGABERGER:

 

 

 

 

 

/s/ Tamala L. Longaberger

 

Tamala L. Longaberger

 

 

 

 

 

SHAREHOLDER:

 

 

 

The Tamala L. Longaberger Revocable Trust

 

 

 

 

 

By:

/s/ Tamala L. Longaberger

 

Printed Name:

Tamala L. Longaberger

 

Title:

Trustee

 

 

 

 

 

TLC:

 

 

 

The Longaberger Company,

 

an Ohio corporation

 

 

 

 

 

By:

/s/ Tamala L. Longaberger

 

Printed Name:

Tamala L. Longaberger

 

Title:

CEO

 

--------------------------------------------------------------------------------


 

 

TLC SUBSIDIARIES:

 

 

 

TMRCL Holding Company,

 

an Ohio limited liability company

 

 

 

By:

/s/ Tamala L. Longaberger

 

Printed Name:

Tamala L. Longaberger

 

 

Title:

CEO

 

 

 

 

 

TMRCL Holding LLC,

 

an Ohio limited liability company

 

 

 

By:

/s/ Tamala L. Longaberger

 

Printed Name:

Tamala L. Longaberger

 

Title:

CEO

 

 

 

 

The Longaberger Company Canada,

 

a Nova Scotia corporation

 

 

 

By:

/s/ Tamala L. Longaberger

 

Printed Name:

Tamala L. Longaberger

 

Title:

CEO

 

--------------------------------------------------------------------------------